


--------------------------------------------------------------------------------



EXHIBIT 10.97

CREDIT AGREEMENT
 

dated as of
 

December 28, 2007
 

between
 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION,
as Borrower
 

and
 

KEYBANK NATIONAL ASSOCIATION,
as Lender
 

TABLE OF CONTENTS
 
                                                                                                  
Page
ARTICLE I

Definitions
 
Section 1.01.
Defined
Terms                                                                                     
 1
     
Section 1.02.
Classification of Loans and
Borrowings                                                                                     
 13
     
Section 1.03.
Terms
Generally                                                                                     
 13
     
Section 1.04.
Accounting Terms;
GAAP                                                                                     
 13
     
 
ARTICLE II

The Credits
   
Section 2.01.
Commitments                                                                                     
 14
     
Section 2.02.
Loans and
Borrowings                                                                                     
 14
     
Section 2.03.
Requests for
Loans                                                                                     
 15
     
Section 2.04.
Letters of
Credit                                                                                     
 16
     
Section 2.05.
Interest
Elections                                                                                     
 18
     
Section 2.06.
Termination and Reduction of
Commitments                                                                                     
 20
     
Section 2.07.
Repayment of Loans; Evidence of
Debt                                                                                     
 20
     
Section 2.08.
Prepayment of Loans
 21
     
Section 2.09.
Fees                                                                                     
 21
     
Section 2.10.
Interest                                                                                     
 22
     
Section 2.11.
Alternate Rate of
Interest                                                                                     
 23
     
Section 2.12.
Increased
Costs                                                                                     
 23
     
Section 2.13.
Break Funding
Payments                                                                                     
 24
     
Section 2.14.
Taxes                                                                                     
 24
     
Section 2.15.
Payments
Generally                                                                                     
 25
     
Section 2.16.
Mitigation
Obligations                                                                                     
 25
     
 
ARTICLE III

Representations and Warranties
   
Section 3.01.
Organization;
Powers                                                                                     
 26
     
Section 3.02.
Authorization;
Enforceability                                                                                     
 26
     
Section 3.03.
Governmental Approvals; No
Conflicts                                                                                     
 26
     
Section 3.04.
Financial Condition; No Material Adverse
Effect                                                                                     
 26
     
Section 3.05.
Properties                                                                                     
 27
     
Section 3.06.
Litigation and Environmental
Matters                                                                                     
 27
     
Section 3.07.
Compliance with Laws and
Agreements                                                                                     
 28
     
Section 3.08.
Investment and Holding Company
Status                                                                                     
 28
     
Section 3.09.
Taxes                                                                                     
 28
     
Section 3.10.
ERISA                                                                                     
 28
     
Section 3.11.
Disclosure                                                                                     
 29
     
Section 3.12
Bonding
Capacity                                                                                     
 29
     
 
ARTICLE IV

Conditions
   
Section 4.01.
Effective
Date                                                                                     
 29
     
Section 4.02.
Each Credit
Event                                                                                     
 31
     
 
ARTICLE V

Affirmative Covenants
   
Section 5.01.
Financial Statements; Ratings Change and Other Information
 31
     
Section 5.02.
Notices of Material
Events                                                                                     
 33
     
Section 5.03.
Existence; Conduct of
Business                                                                                     
 33
     
Section 5.04
Payment of
Obligations                                                                                     
 34
     
Section 5.05.
Maintenance of Properties;
Insurance                                                                                     
 34
     
Section 5.06.
Books and Records; Inspection
Rights                                                                                     
 34
     
Section 5.07.
Compliance with
Laws                                                                                     
 34
     
Section 5.08.
Use of Proceeds and Letters of
Credit                                                                                     
 34
     
Section 5.09
Guaranty By Certain Regulated Subsidiaries
 34
     
 
ARTICLE VI

Negative Covenants
   
Section 6.01.
Indebtedness                                                                                     
 35
     
Section 6.02.
Liens                                                                                     
 35
     
Section 6.03.
Fundamental
Changes                                                                                     
 36
     
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
 37
     
Section 6.05.
Swap
Agreements                                                                                     
 37
     
Section 6.06.
Restricted
Payments                                                                                     
 37
     
Section 6.07.
Transactions with
Affiliates                                                                                     
 38
     
Section 6.08.
Restrictive Agreements
 38
     
Section 6.09
Total Debt to Total Capitalization Rate Ratio
 38
     
Section 6.10
Interest Coverage Ratio
 38
     
 
ARTICLE VII
     
Events of
Default                                                                                     
 38
   

 
ARTICLE VIII

Miscellaneous
Section 8.01.
Notices                                                                                     
 40
Section 8.02.
Waivers;
Amendments                                                                                     
 41
Section 8.03.
Expenses; Indemnity; Damage
Waiver                                                                                     
 42
Section 8.04.
Successors and
Assigns                                                                                     
 42
Section 8.05.
Survival                                                                                     
 44
Section 8.06.
Counterparts; Integration;
Effectiveness                                                                                     
 44
Section 8.07.
Severability                                                                                     
 45
Section 8.08.
Right of
Setoff                                                                                     
 45
Section 8.09.
Governing Law; Jurisdiction; Consent
  to Service of
Process                                                                                     

 45
Section 8.10.
Waiver of Jury
Trial                                                                                     
 46
Section 8.11.
Headings                                                                                     
 46
Section 8.12.
Confidentiality                                                                                     
 46
Section 8.13.
Interest Rate
Limitation                                                                                     
 46
Section 8.14.
USA Patriot
Act                                                                                     
 47



SCHEDULES:

Schedule 3.04(d) -- Guaranteed Indebtedness
Schedule 3.06 -- Disclosed Matters
Schedule 6.01(b) -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
 

EXHIBITS:

Exhibit A -- Form of Promissory Notes
Exhibit B -- Form of Opinion of Borrower’s Counsel
Exhibit C -- Borrower’s Investment Policy




This CREDIT AGREEMENT, dated as of December 28, 2007, is made by and between
CENTRAL VERMONT PUBLIC SERVICE CORPORATION, as Borrower, and KEYBANK NATIONAL
ASSOCIATION, as Lender.
 

Whereas, the Borrower has requested, and the Lender has agreed to extend, a
revolving line of credit in the principal amount of Twenty-Five Million Dollars
($25,000,000) for short term borrowings, subject to the terms and conditions set
forth in this Credit Agreement; and
 

Whereas, the Borrower has requested, and the Lender has agreed to extend, a
short-term transaction loan in the principal amount of up to Fifty Three Million
Dollars ($53,000,000) for the purchase by the Borrower of Equity Interests in
Vermont Transco LLC, subject to the terms and conditions set forth in this
Credit Agreement; and
 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
Definitions

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 

“ABR Revolving Loan” means, when used in reference to any Revolving Loan or
Borrowing, a Revolving Loan or Borrowing bearing interest at a rate determined
by reference to the Alternate Base Rate.
 

“ABR Term Loan” means, when used in reference to any Term Loan or Borrowing, a
Term Loan or Borrowing bearing interest at a rate determined by reference to the
Alternate Base Rate.
 

“Act” has the meaning assigned to such term in Section 8.14.
 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, or ABR Term Loan, or Eurodollar Term Loan, or with
respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Revolving Loan
Spread”, “Eurodollar Revolving Loan Spread” “ABR Term Loan Spread” or
“Eurodollar Term Loan Spread”, or “Facility Fee Rate”, as the case may be, based
upon the ratings by Moody’s or S&P, respectively, or if both are available,
Moody’s and S&P, applicable on such date to the Index Debt:



Index Debt Rating by Moody’s or S&P


Eurodollar Revolving Loan Spread*


Eurodollar Term Loan Spread


ABR Revolving Loan Spread*


ABR Term Loan Spread


Facility Fee Rate

> A- or A3
0.300%
1.00%
0%
- 1.00%
0.090%
BBB+ or Baa1
0.375%
1.00%
0%
- 1.00%
0.100%
BBB or Baa2
0.500%
1.00%
0%
- 1.00%
0.125%
BBB- or Baa3
0.700%
1.00%
0%
- 1.00%
0.150%
BB+ or Ba1
0.900%
1.00%
0%
- 1.00%
0.225%
BB or Ba2
1.200%
1.00%
0%
-1.00%
0.325%
<BB or Ba2
1.500%
1.00%
0%
-1.00%
0.450%



*Plus 12.5 basis points for >50% utilization by Borrower of the Revolving Credit
Commitment.
 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a  rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition) or in the absence of such,
the corporate credit rating, then such rating agency shall be deemed to have
established a rating of Ba3 or BB- respectively; (ii) if the ratings established
or deemed to have been established by Moody’s and S&P for the Index Debt shall
fall within different Categories, the Applicable Rate shall be based on the
higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Lender pursuant to Section 5.01 or otherwise.  Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.  If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lender shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
 

“Approved Fund” has the meaning assigned to such term in Section 8.04.
 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Lender to be representative of the cost of such insurance
to the Lender.
 

“Availability Period” means (a) with respect to Revolving Loans, the period from
and including the Effective Date to but excluding the earlier of the Maturity
Date and the date of termination of the Commitment, and (b) with respect to Term
Loans, the period from and including the Effective Date to but excluding the
earlier of the date that is fifteen days after the Effective Date or the date of
termination of the Commitment.
 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 

“Bonding Capacity” means the incremental amount of first mortgage bonds
permitted to be issued under the Indenture, without violating the terms and
conditions thereof.
 

“Borrower” means Central Vermont Public Service Corporation, a Vermont
corporation.
 

“Borrowing” means, as the case may be, (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Revolving
Eurodollar Loans, as to which a single Interest Period is in effect, and (b)
Term Loans of the same Type made, converted or continued on the same date and,
in the case of Term Eurodollar Loans, as to which a single Interest Period is in
effect.
 

“Borrowing Request” means (a) in the case of Revolving Loans, a request by the
Borrower for a Revolving Borrowing in accordance with Section 2.03(a), and (b)
in the case of the Term Loan, a request by the Borrower for a Term Borrowing in
accordance with Section 2.03(b).
 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group. 
 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Lender (or, for purposes of
Section 2.12(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 

“Charges” has the meaning assigned to such term in Section 8.13.
 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Closing Date” means December 28, 2007.
 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 

“Commitment” means the Revolving Credit Commitment or the Term Loan Commitment,
as the case may be.
 

“Commitment Fee” means the fee due for the extension of the Term Loan as set
forth in Section 2.09.
 

“Commitment Fee Rate” means fifty basis points (0.50%).
 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 

“dollars” or “$” refers to lawful money of the United States of America.
 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multi-employer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multi-employer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multi-employer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 

“Event of Default” has the meaning assigned to such term in Article VII.
 

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or in which
its applicable lending office is located and (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located.
 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.
 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.
 

“GAAP” means generally accepted accounting principles in the United States of
America.
 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, including, without limitation, pledge agreements; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 

“Guarantor” means Catamount Resources Corporation, a Vermont corporation and
C.V. Realty, Inc., a Vermont corporation and, if applicable, any Subsidiary
corporations executing a guaranty agreement pursuant to Section 5.09.
 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 

“Income Tax Expense” means, for any period, all provisions for taxes based on
net income of the Borrower (including, without limitation, any additions to such
taxes, and any penalties and interest with respect thereto), all as determined
for the Borrower on standalone basis in accordance with GAAP.
 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 

“Indemnified Taxes” means Taxes other than Excluded Taxes.
 

“Indemnitee” has the meaning assigned to such term in Section 8.03.
 

“Indenture” means the Indenture of Mortgage dated as of October 1, 1929, between
the Borrower and the trustee named therein, as supplemented and amended by
forty-five indentures supplemental thereto and amendatory thereof, including the
Forty-Fourth Supplemental Indenture dated as of June 15, 2004, entered into by
the Borrower and U.S. Bank National Association, a national banking association,
as trustee, which amended, supplemented and restated the Indenture and the prior
supplemental indentures, and the Forty-Fifth Supplemental Indenture dated as of
July 15, 2004.
 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
 

“Information” has the meaning assigned to such term in Section 8.12.
 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 

“Interest Expense” means, for any period, total interest expense (including,
without limitation, that which is capitalized, that which is attributable to
capital leases or synthetic leases and the pre-tax equivalent of dividends
payable on redeemable stock) however, excluding interest on existing capital
leases totaling $6,837,000 as of September 30, 2007 classified as an operating
expense, of the Borrower on a standalone basis with respect to all outstanding
Indebtedness of the Borrower including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Swap Agreements.
 

“Interest Payment Date” means (a) with respect to any ABR Loan, and any
Eurodollar Loan for an Overnight LIBOR Interest Period, the first day of each
month, and (b) with respect to any Eurodollar Loan for Interest periods of one,
two or three months, the first day of each month and on the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part.
 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect, and provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period; and provided further that in the case of
Overnight LIBOR, the Interest Period shall be the period commencing on the date
a Eurodollar Borrowing is made, continued, or converted and continuing
overnight, with successive periods commencing daily thereafter.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and  thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 

“LC Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.
 

“Lender” means KeyBank National Association and any other Person that shall have
become a party hereto pursuant to an assignment and assumption, other than any
such Person that ceases to be a party hereto pursuant to an assignment and
assumption.
 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 

“LIBO Rate” means (a) with respect to any Eurodollar Borrowing for any Interest
Period of one, two or three months,  the per annum rate of interest, determined
by the Lender in accordance with its usual procedures (which determination shall
be conclusive and binding absent manifest error) as  appearing on the Telerate
Service Page 3750 of the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period, and (b) with
respect to any Eurodollar Borrowing for Overnight LIBOR Interest Periods, the
rate per annum calculated by the Lender in good faith, which the Lender
determines with reference to the rate per annum at which deposits in United
States dollars are offered by prime banks in the London interbank eurodollar
market on the day of determination for the applicable Overnight LIBOR Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period as  determined by the Lender.
 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 

“Loans” means the loans made by the Lender to the Borrower pursuant to this
Agreement.
 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower, the Regulated Subsidiaries, and the Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform any of its obligations under this
Agreement or (c) the rights of or benefits available to the Lender under this
Agreement.
 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $2,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such
time.  Notwithstanding the foregoing, Material Indebtedness does not include
Indebtedness or Swap Agreements of any Subsidiary that is not a Guarantor that
are non-recourse to the Borrower, any Guarantor or any Regulated Subsidiary.
 

“Maturity Date” means (a) with respect to the Revolving Loan, December 26, 2008;
and, (b) with respect to the Term Loan, June 30, 2008.
 

“Maximum Rate” has the meaning assigned to such term in Section 8.13.
 

“Moody’s” means Moody’s Investors Service, Inc.
 

“Multi-employer Plan” means a multi-employer plan as defined in
Section 4001(a)(3) of ERISA.
 

“Net Income” means, for any period, the net income (or loss), including
Borrower’s proportionate shares of the earnings of its non-wholly owned
Subsidiaries, of the Borrower on a standalone basis for such period taken as a
single accounting period determined in conformity with GAAP.
 

“Net Worth” means, at any time, all amounts that, in conformity with GAAP, would
be included under the caption “total stockholders’ equity” (or any like caption)
on a standalone balance sheet of the Borrower as of such date provided that, in
no event shall Net Worth include any amounts in respect of mandatorily
redeemable stock.
 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 

“Overnight LIBOR” means with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing bearing interest based on the LIBO Rate is
made, continued, or converted and continuing overnight, with successive periods
commencing daily thereafter.
 

“Participant” has the meaning set forth in Section 8.04.
 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any other Lien
securing Indebtedness.

“Permitted Investments” means:

(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets
of at least $5,000,000,000;

(f)            investments in accordance with the Borrower’s investment policy,
attached hereto as Exhibit C and made a part hereof;

(g)            instruments of federal agencies not guaranteed by the U.S.
Government maturing within 270 days rated AA or AAA by S&P;

(h)            Tax-Exempt Floating Rate Notes and Bonds maturing within 270 days
of a corporation or a company carrying Aa or Aaa long-term debt rating and/or
P-1 commercial paper rating from Moody’s or equivalent, or carrying a letter of
credit from a bank meeting the same criteria; and

(i)            Municipal Bonds, Taxable or Tax-Exempt, maturing within 270 days
issued by Municipal or tax-exempt institution rated Aa or Aaa long-term debt
rating and/or P-1 commercial paper rating and/or MIG-1 rating from Moody’s or
equivalent, or carrying a letter of credit from a bank meeting the same
criteria.
 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 

“Plan” means any employee pension benefit plan (other than a Multi-employer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 

“Power Transactions” means transactions relating to the purchase, sale, swap,
hedge, trade, option, replacement, scheduling, offset, claim, settlement or
other agreement for the acquisition or disposition of electric capacity or
energy or other products or services related thereto, including, without
limitation, the transporting, delivery or transmission thereof and any
collateral, credit support, margin agreements or similar arrangements.
 

“Prime Rate” means that interest rate established by KeyBank National
Association as KeyBank’s Prime Rate.  The Prime Rate may not necessarily be the
lowest interest rate charged by the Lender for commercial or other extensions of
credit.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 

“Regulated Subsidiary” means (a) a subsidiary of the Borrower which is regulated
by the Vermont Public Service Board or any successor regulatory commission or
agency to either and any other subsidiary that is subject to federal or state
regulation as a public utility company and (b) Custom Investment Corporation and
C.V. Realty, Inc.
 

“Regulators” means the Vermont Public Service Board, the U.S. Federal Energy
Regulatory Commission, or any successor regulatory commission or agency to
either.
 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Regulated Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Regulated
Subsidiary (unless paid to the Borrower) or any option, warrant or other right
to acquire any such Equity Interests in the Borrower or any Regulated Subsidiary
(unless paid to the Borrower).
 

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of the Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by Lender pursuant to Section 8.04.  The initial
aggregate amount of the Lender’s Revolving Credit Commitment is Twenty-Five
Million Dollars ($25,000,000).
 

“Revolving Credit Exposure” means the sum of the outstanding principal amount of
the Lender’s Revolving Loans and its LC Exposure at such time.
 

“Revolving Loan” means a Loan made pursuant to Section 2.03(a).
 
“Significant Subsidiary” means any Regulated Subsidiary, Catamount Resources
Corporation on a standalone basis, and Eversant Corporation.
 

“S&P”  means Standard & Poor’s.
 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, (i) as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, and (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent or (ii) that is, as of such
date, controlled by the parent or one or more subsidiaries of the parent, or by
the parent and one or more subsidiaries of the parent.
 

“Subsidiary” means any subsidiary of the Borrower.
 

“Swap Agreement” means any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 

“Term Loan” means a loan made pursuant to Section 2.03(b).
 

“Term Loan Commitment” means the commitment of the Lender to make the Term
Loan.  The initial aggregate amount of the Lender’s Term Loan Commitment is
Fifty-Three Million Dollars ($53,000,000).
 

“Total Capitalization” means the sum of the Total Debt of Borrower plus the
Borrower’s Net Worth.
 

“Total Debt” means Indebtedness of the Borrower plus mandatorily redeemable
stock and, without limitation, all contingent obligations with respect to any of
the foregoing, to the extent (i) such Indebtedness matures one year or more from
issuance or (ii) such Indebtedness remains outstanding one year or more from
issuance under any credit facility or combination thereof.
 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 

“Withdrawal Liability” means liability to a Multi-employer Plan as a result of a
complete or partial withdrawal from such Multi-employer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 

SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan” or a “Eurodollar Term Loan”).
 

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Section, Exhibits and Schedules shall be
construed to refer to Articles and Section of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 

SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Lender notifies the Borrower that the Lender requests an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 

ARTICLE II
The Credits
 

SECTION 2.01. Commitments.

(a)            Revolving Credit Commitments.  Subject to the terms and
conditions set forth herein, the Lender agrees to make Revolving Loans to the
Borrower and to issue Letters of Credit at the request of the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in the Lender’s Revolving Credit Exposure exceeding the Lender’s
Revolving Credit Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans and request to issue, amend, renew and extend Letters
of Credit.

(b)            Term Loan Commitments.   Subject to the terms and conditions set
forth herein, the Lender agrees to make Term Loans in one or more disbursements
to the Borrower at the request of the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
amount of the Term Loans exceeding the Lender’s Term Loan Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow the Term Loan.  Amounts repaid by the Borrower under the
Term Loan may not be reborrowed.

 
SECTION 2.02. Loans and Borrowings.

(a) Revolving Loans and Borrowings.

(i) Subject to Section 2.11, each Revolving Loan shall be comprised entirely of
ABR Revolving Loans or Eurodollar Revolving Loans as the Borrower may request in
accordance herewith.

(ii) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than Five Hundred Thousand Dollars
($500,000).  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(d).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of $25,000,000 Eurodollar Revolving
Borrowings outstanding.

(b) Term Loans and Borrowings.

(i) Subject to Section 2.11, each Term Loan shall be comprised entirely of ABR
Term Loans or Eurodollar Term Loans as the Borrower may request in accordance
herewith.  Any request for a Term Loan Borrowing shall be made, if at all,
during the Availability Period for the Term Loan.

(ii) At the commencement of each Interest Period for any Eurodollar Term
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than Five Hundred Thousand Dollars
($500,000).  At the time that each ABR Term Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $100,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of $53,000,000 Term Borrowings outstanding.

(c) General           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.


 
SECTION 2.03. Requests for Loans.

(a) Requests for Revolving Loans.  To request a Revolving Loan, the Borrower
shall notify the Lender of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(d) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Lender of a written Borrowing Request in a form
approved by the Lender and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(b) Requests for Term Loans.  To request a Borrowing of the Term Loan, the
Borrower shall notify the Lender of such request by telephone (a) in the case of
a Eurodollar Term Borrowing for any Interest Period other than Overnight LIBOR,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing or
Eurodollar Term Borrowing for Overnight LIBOR Interest Period, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Lender of a
written Borrowing Request in a form approved by the Lender and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day during the
Availability Period;
(iii) whether such Borrowing is to be an ABR Term Borrowing or a Eurodollar Term
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Term Borrowing is specified, then the requested
Term Borrowing shall be an ABR Borrowing.  If no Interest Period is specified
with respect to any requested Eurodollar Term Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of Overnight LIBOR.

 
SECTION 2.04. Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Lender, at any time and from time to time during
the Availability Period.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  The Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Lender, in which case the term “Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate; provided,
however, such Affiliate must have a minimum corporate credit rating of “A-” from
S&P or “A3” from Moody’s.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Lender) to the Lender (two business days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Lender, the Borrower also shall submit a letter of credit application on the
Lender’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
Twenty-Five Million Dollars $25,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the Lender’s Revolving Credit Commitment.

(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Reimbursement.  If the Lender shall make any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to
the Lender an amount equal to such LC Disbursement not later than 12:00 noon,
New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 noon,
New York City time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that, if such LC Disbursement is not less
than $100,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.

(e) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Lender (as finally determined by a court
of competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(f) Disbursement Procedures.  The Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.  The Lender shall promptly notify the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lender and the Lender with respect to any such
LC Disbursement.

(g) Interim Interest.  If the Lender shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (d) of this Section, then Section 2.10(c) shall apply.

(h)            Cash Collateralization.  Provided that Lender has requested that
Borrower obtain, and Borrower has obtained, necessary Vermont Public Service
Board approval for Borrower’s granting of the security interest, if any Event of
Default shall occur and be continuing, on the Business Day, that the Borrower
receives notice from the Lender (or, if the maturity of the Loans has been
accelerated), demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Lender, an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  Such deposit shall be held by the Lender as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Lender shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Lender and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Lender to reimburse the Lender for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.


 
SECTION 2.05. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Each Term Loan Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Term Loan
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.

(b) Thereafter, the Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing.

(c) To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Lender of a
written Interest Election Request in a form approved by the Lender and signed by
the Borrower.

(d) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing that has an Interest period of one,
two or three months prior to the end of such Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing that has an Interest period of one day, then, unless such
Borrowing is repaid as provided herein, at the end of such one day Interest
Period such Borrowing shall continue at the Adjusted LIBO Rate for one day
Interest Periods.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Lender so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and(ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 
SECTION 2.06. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall termi­nate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (i) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.08, the sum of
the Revolving Credit Exposures would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Lender of any election to terminate or reduce
the Revolving Credit Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Lender on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.

 
SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Lender (a) the
then unpaid principal amount of each Revolving Loan on the Maturity Date and (b)
the unpaid principal amount of each Term Loan on the Maturity Date.

(b) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.

(c) The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to the Lender hereunder and
(iii) the amount of any sum received by the Lender.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be primafacie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

(e) The Lender may request that Loans be evidenced by a promissory note.  In
such event, the Borrower shall prepare, execute and deliver to the Lender a
promissory note payable to the order of the Lender (or, if requested by the
Lender, to Lender and its registered assigns) and in the form of Exhibit A or
any other form approved by the Lender.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 
SECTION 2.08. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Lender by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing that is for an Interest period of one, two or three months, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Revolving Borrowing or a
Eurodollar Revolving Borrowing that is for an Interest Period of one day, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.

 
SECTION 2.09. Fees.

(a) The Borrower agrees to pay to the Lender a facility fee, which shall accrue
at the Applicable Rate on the daily amount of the unused portion of the
Revolving Commitment of the Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if the Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of the Lender’s Revolving Credit Exposure from and including
the date on which its Commitment terminates to but excluding the date on which
the Lender ceases to have any Revolving Credit Exposure.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitment terminate
shall be payable on demand.  All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b) The Borrower agrees to pay to the Lender a Commitment Fee based on the
principal amount of each Term Borrowing.  Such Commitment Fee shall be paid when
invoiced by the Lender and calculated at the Commitment Fee Rate times the
principal amount of each Term Loan Borrowing.

(c) The Borrower agrees to pay (i) to the Lender a commission with respect to
its participation in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of the Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which the Lender’s Commitment terminates and the date on
which the Lender ceases to have any LC Exposure, and (ii) the Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Such commissions accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such commissions shall be payable on the date on which the Commitment
terminate and any such commissions accruing after the date on which the
Commitment terminates shall be payable on demand.  Any other fees and/or
commissions payable to the Lender pursuant to this paragraph shall be payable
within 10 days after demand.  All commissions shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Lender usual and customary fees payable in
the amount and at the times separately agreed upon by the Borrower and the
Lender.

(e) All fees and commissions payable hereunder shall be paid on the dates due,
in immediately available funds, to the Lender.  Fees and commissions paid shall
not be refundable under any circumstances.

 
SECTION 2.10. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the Maturity Date, and, in the case of
Revolving Loans, upon termination of the Commitment; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Lender,
and such determination shall be conclusive absent manifest error.

 
SECTION 2.11. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Lender determines that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loans included in such Borrowing
for such Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type or Class of
Borrowings, then the other Type or Class of Borrowings shall be permitted, as
the case may be.

 
SECTION 2.12. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii) impose on the Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by the Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or main­taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receiv­able by the Lender (whether of principal, interest or
otherwise), then the Borrower will pay to the Lender, such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.

(b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, the Lender, or the Letters of Credit issued by the Lender, to
a level below that which the Lender or the Lender’s holding company could have
achieved but for such Change in Law (taking into consideration the Lender’s
policies and the policies of the Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to the Lender,
as the case may be, such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay the Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
providedfurther that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 
SECTION 2.13. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate the Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to the Lender shall be deemed to include an amount
determined by the Lender to be the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certifi­cate of the Lender setting forth any amount or amounts that the Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 
SECTION 2.14. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section ) the Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Lender on or with respect to any payment by or on account of any obligation
of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section ) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e) If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.

 
SECTION 2.15. Payments Generally.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Lender at its offices at 149
Bank Street, Burlington, Vermont 05401.  If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due
hereunder.

 
SECTION 2.16. Mitigation Obligations.  If the Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 2.14, then the Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.

 
ARTICLE III
Representations and Warranties
 

The Borrower represents and warrants to the Lender that:

 
SECTION 3.01. Organization; Powers.  Each of the Borrower and its Regulated
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every juris­diction where such qualification is
required.

 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Regulated Subsidiaries (and, to the best of Borrower’s
knowledge, all of its other Subsidiaries, except where any such violation would
not result in a Material Adverse Effect) or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its Regulated
Subsidiaries (and, to the best of Borrower’s knowledge, all of its other
Subsidiaries, except where any such violation or breach would not result in a
Material Adverse Effect) or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Regulated
Subsidiaries (and, to the best of Borrower’s knowledge, all of its other
Subsidiaries, except where any such right would not result in a Material Adverse
Effect) and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Regulated Subsidiaries.

 
SECTION 3.04. Financial Condition; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lender its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2006, reported on by Deloitte & Touche,
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2007, certi­fied by its
Chief Financial Officer.  Such financial state­ments present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) The Borrower has heretofore furnished to the Lender its unaudited balance
sheet, statements of income, and stockholders equity of the Borrower on a
standalone basis (i) as of and for the fiscal year ended December 31, 2006, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2007, all being certi­fied by its Chief Financial Officer.  Such
financial state­ments present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower on a
standalone basis as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes.

(c) Since September 30, 2007, there has been no change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Borrower and
its Regulated Subsidiaries, taken as a whole, as of the Closing Date, or
subsequently that has not been publicly disclosed, except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

(d) Each of the Borrower and Guarantor are not liable for any Indebtedness of
their respective subsidiaries except as set forth on Schedule 3.04(d) hereof,
and except as allowed by Article VI hereof.

 
SECTION 3.05. Properties.

(a) Each of the Borrower and its Regulated Subsidiaries (and, to the best of
Borrower’s knowledge, all of its other Subsidiaries, except where any such
failure would not result in a Material Adverse Effect) has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for Permitted Encumbrances and minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Regulated Subsidiaries and, to the best of
Borrower’s knowledge, all of its other Subsidiaries, owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Regulated Subsidiaries and, to the best of Borrower’s knowledge, all of its
other Subsidiaries, does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 
SECTION 3.06. Litigation and Environmental Matters.

Other than as disclosed in the Company’s most recent Form 10-K, Form 10-Q and
Forms 8-K published since the most recent Form 10-K and Form 10-Q:

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Regulated
Subsidiaries and, to the best of Borrower’s knowledge, all of its other
Subsidiaries, (i) as to which there is a reasonable possi­bility of an adverse
determination and that, if adversely deter­mined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than Schedule 3.06, Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Regulated Subsidiaries and, to the best of Borrower’s knowledge, all of its
other Subsidiaries, (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 
SECTION 3.07. Compliance with Laws and Agreements.  Each of the Borrower and its
Regulated Subsidiaries and, to the best of Borrower’s knowledge, all its other
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 
SECTION 3.08. Investment and Holding Company Status.  (a)  Neither the Borrower
nor any of its Regulated Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940; (b) no
Regulated Subsidiary is a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935 (the “Holding
Company Act”);  (c) the Borrower is a holding company as defined in the Public
Utility Holding Company Act  of 2005 (the "Holding Company Act") which is exempt
from all the provisions of the Holding Company Act and the General Rules and
Regulations under the Holding Company Act (the “Holding Company Rules”); and (d)
the Borrower has not taken any action and will not take any action unless
required by law which could cause Lender to become, solely by reason of the
Transactions, subject to regulation under the Holding Company Act.

 
SECTION 3.09. Taxes.  Each of the Borrower and its Regulated Subsidiaries and,
to the best of Borrower’s knowledge, all its other Subsidiaries, has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Regulated Subsidiary, as
applicable, has set aside on its books adequate reserves, in accordance with
GAAP, or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 
SECTION 3.10. ERISA.  As of the Closing Date, and subsequently, other than as
disclosed in the Company’s most recent Form 10-K, Form 10-Q and Forms 8-K
published since the most recent Form 10-K and Form 10-Q, no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  As of the
Closing Date, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the September 30, 2004
actuarial valuation date reflecting such amounts, exceed by more than
$17,200,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the September 30, 2004 actuarial valuation date
reflecting such amounts, exceed by more than $17,200,000 the fair market value
of the assets of all such underfunded Plans.

 
SECTION 3.11. Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Regulated Subsidiaries and, to the best of Borrower’s knowledge, all of
its other Subsidiaries, is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 
SECTION 3.12. Bonding Capacity.  The Borrower has Bonding Capacity under the
Indenture in excess of $60,000,000 as of the Closing Date and subsequently in
excess of the greater of $30,000,000 or the aggregate amount of unsecured
Indebtedness.
 

 ARTICLE IV
Conditions
 

SECTION 4.01. Effective Date.  The obligations of the Lender to make Loans and
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

(a) The Lender (or its counsel) shall have received from the Borrower either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that the Borrower has
signed a counterpart of this Agreement.

(b) The Lender shall have received all promissory notes required by Lender fully
executed, all in form and substance satisfactory to the Lender and its counsel.

(c) The Lender shall have received a favorable written opinion (addressed to the
Lender and dated the Effective Date) of Kenneth C. Picton, Assistant General
Counsel for the Borrower, substantially in the form of Exhibit B, and covering
such other matters relating to the Borrower and this Agreement or the
Transactions as the Lender shall reasonably request.  The Borrower hereby
requests such counsel to deliver such opinion.

(d) The Lender’s review of and satisfaction with the projections and pro-forma
financial statements of Borrower.

(e) The Lender’s satisfaction with the condition (financial and otherwise),
operations, assets, nature of assets, liabilities and prospects of the Borrower.

(f) The Lender has received satisfactory evidence of compliance with all
applicable U.S. federal, state and local laws and regulations, including all
applicable Environmental Laws and regulations and that all necessary regulatory
approvals have been obtained, including but not limited to the Vermont Public
Service Board.  Without limiting the foregoing, the Borrower shall have provided
evidence, satisfactory to the lender, that the Regulators have approved the
purchase by the Borrower of equity interest in Vermont Transco LLC as may be
required by applicable law.

(g) No litigation by any person or entity (private or governmental) shall be
pending or threatened (i) with respect to the Transactions, the Agreement, or
any other documentation executed in connection herewith or therewith or the
transaction contemplated hereby or (ii) which in the Lender’s sole judgment,
individually or in the aggregate, could have a Materially Adverse Effect on the
business, property, assets, liabilities, condition (financial or otherwise),
operations, results of operations or prospects of the Borrower after giving
effect to the Transactions.

(h) Since the date of the last financial statements for the Borrower delivered
to the Lender prior to the date hereof, nothing shall have occurred which in the
Lender’s sole judgment could, individual or in the aggregate, have a Material
Adverse Effect on (i) the rights and remedies of the Lender under the definitive
documentation for the Transaction, (ii) the ability of the Borrower to perform
its respective obligations or (iii) the business, property, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Borrower after giving effect to the Transactions.

(i) The Lender shall have received such documents and certificates as the Lender
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Lender and its counsel.

(j) The Lender shall have received a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
through (i) of Section 4.02.

(k) The Lender shall have received an executed subsidiary guaranty agreement
from the Guarantor, in form and substance satisfactory to the Lender and its
counsel.

(l) The Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

(m) With respect to the Revolving Credit Commitment, the Borrower shall have
provided evidence that the Credit Agreement dated as of October 21, 2005 with JP
Morgan Chase Bank, N.A., shall be terminated contemporaneously with the
effectiveness of the Revolving Credit Commitment and amounts outstanding
thereunder repaid (which may be repaid with Revolving Loans hereunder).

The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Term Loans hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
8.02) at or prior to 1:00 p.m., New York City time, on December 28, 2007 (and,
in the event such conditions are not so satisfied or waived, the Term Loan
Commitment shall terminate at such time).  Notwithstanding the foregoing, the
obligations of the Lender to make Revolving Loans and to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 8.02) at or prior to 1:00 p.m., New
York City time, on December 31, 2007 (and, in the event such conditions are not
so satisfied or waived, the Revolving Credit Commitment shall terminate at such
time).

 
SECTION 4.02. Each Credit Event.  The obligation of the Lender to make a Loan on
the occasion of any Borrowing, and to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement, shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) Borrower’s unsecured long term debt has a rating of “BBB”  or higher from
S&P or “Baa3” or higher from Moody’s; provided, if the Borrower does not have
such rating, there has been no change in the business, assets, operations,
prospects or condition, financial or otherwise, the Borrower and its Regulated
Subsidiaries, and, to the best of Borrower’s Knowledge, all of its other
Subsidiaries taken as a whole, that individually, or in the aggregate, could not
be expected to have a Material Adverse Effect.

(d) Prior to the issuance, amendment, renewal or extension of any Letter of
Credit, the Borrower shall have confirmed in writing to Lender that it has
received all necessary regulatory approvals permitting Borrower to provide the
cash collateral, as set forth in Section 2.04 (h).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
ARTICLE V
Affirmative Covenants
 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lender that:

 
SECTION 5.01. Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Lender:

(a) within 120 days after the end of each fiscal year of the Borrower:

(i) its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche, LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the delivery
within the time period specified above of the Borrower’s Annual Report on Form
10-K for such fiscal year prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission, shall be deemed to
satisfy the requirements of  Section 5.01(a)(i);

(ii) its unaudited balance sheet and related statements of operations, and
stockholders’ equity as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by its Chief Financial Officer to the effect that such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower on a standalone basis in accordance with GAAP
consistently applied; and

(iii) its unaudited consolidating statement as of end of and for such year as
reported on Form U3/A–2 filed with the U.S. Securities and Exchange Commission,
provided the Borrower is required to file such form;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower:


(i) its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by its Chief Finan­cial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes;  provided that delivery within the time period specified
above of copies of the Borrower’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 5.01(b)(i); and

(ii) its unaudited balance sheet and related statements of operations and
stockholders’ equity as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
its Chief Finan­cial Officer as presenting fairly in all material respects the
financial condition and results of operations of the Borrower on a standalone
basis in accordance with GAAP consis­tently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09 and 6.10 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate unless otherwise disclosed in the Borrower’s Forms
10-K or 10-Q delivered under Section 5.01(a) or (b);

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Govern­mental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
share­holders generally, as the case may be;

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt (i) written
notice of such rating change and (ii) if the Index Debt is rated less than BBB-
(stable) by Standard & Poor or Baa3 (stable) by Moody’s, the notice shall be
accompanied by a written statement of a Financial Officer or other executive
officer of the Borrower whether or not there has been a change in the business,
assets, operations, prospects or conditions, financial or otherwise, having a
Material Adverse Effect on the Borrower and its Subsidiaries, taken as a whole;
and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidi­ary, or compliance with the terms of this Agreement, as the Lender may
reasonably request.

 
SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Regulated Subsidiaries in an aggregate amount
exceeding $500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 
SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Regulated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 
SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Regulated  Subsidiaries to, pay its obliga­tions, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropri­ate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto as necessary in accordance with GAAP and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 
SECTION 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Regulated Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Regulated Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Regulated Subsidiaries to, permit any representatives
designated by the Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 
SECTION 5.07. Compliance with Laws.  The Borrower will, and will cause each of
its Regulated Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property
(including, without limitation, ERISA and the Public Utility Holding Company
Act), except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 
SECTION 5.08. Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans will be used only for general corporate purposes of Borrower in
the ordinary course of business.  The proceeds of the Term Loan will be used
only for the purchase by the Borrower of equity interests in VT Transco LLC.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only to
support general corporate purposes of Borrower in the ordinary course of
business.

 
SECTION 5.09. Guaranty by Certain Regulated Subsidiaries.   If requested by the
Lender, the Borrower will seek regulatory approval for its Regulated
Subsidiaries, Custom Investment Corporation and Central Vermont Public Service
Corporation – East Barnet Hydroelectric, Inc., to  be guarantors of the
obligations of the Borrower to the Lender, pursuant to guaranty agreements
substantially similar to the guaranty agreements executed by the Guarantors.
 
ARTICLE VI
Negative Covenants
 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lender that:

 
SECTION 6.01. Indebtedness.  The Borrower will not, and will not permit any
Regulated Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder, including the Guaranty by the Guarantors;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01(b),
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to or from Guarantor, or to or from any
Significant Subsidiary provided such Indebtedness to or from a non-Regulated
Subsidiary does not exceed $17,500,000 plus twenty percent (20%) of Borrower’s
cumulative net income since January, 2004 or an amount permitted by the
Indenture, whichever is less;

(d) Guarantees by the Borrower of Indebtedness of any Guarantor or any Regulated
Subsidiary and by any Significant Subsidiary of Indebtedness of the Borrower or
any other Regulated Subsidiary existing on the date hereof and set forth on
Schedule 6.01(d), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) such Indebtedness does not reduce the Borrower’s Bonding
Capacity below the greater of $30,000,000, or the total aggregate amount of
unsecured Indebtedness;

(f) Indebtedness of Catamount Resources Corporation and its subsidiaries
provided it is not guaranteed by the Borrower and/or any other Guarantor;

(g) other unsecured Indebtedness in an aggregate principal amount not
exceeding  the Borrower’s statutory short-term borrowing limit, if the Borrower
carries an investment grade rating, and not exceeding $35,000,000 if the
Borrower does not carry an investment grade rating; and

(h) additional mortgage bonds issued under the Borrower’s Indenture, provided
the bonding capacity under the Indenture does not go below the greater of
$30,000,000 million, or the total aggregate amount of unsecured Indebtedness.

 
SECTION 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a  Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisi­tion or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any  Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens on property or assets of the Borrower to secure Power Transactions in
the ordinary course of business;

(f) The Lien of the Indenture;

(g) Pledge agreements identified on Schedule 6.08; and

(h) Liens on property or assets of the Borrower under or pursuant to any Swap
Agreement, provided the bonding capacity under the Indenture does not go below
the greater of $30,000,000 or the aggregate amount of the unsecured
Indebtedness.

 
SECTION 6.03. Fundamental Changes.

(a) The Borrower will not, and will not permit any Regulated Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any substantial
part of its assets, or all or substantially all of the stock of any of its
Regulated Subsidiaries (in each case, whether now owned or here­after acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Subsidiary may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets in
the ordinary course of business or to the Borrower or to another Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lender; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04; and provided further, Eversant Corporation, Catamount Resources
Corporation or Catamount Energy Corporation may sell any or all of their capital
stock to an investor, if the Borrower determines in good faith that such is in
the best interests of the Borrower and is not materially disadvantageous to the
Lender.

(b) The Borrower will not, and will not permit any of its Regulated Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Regulated Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.

 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Regulated Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower existing on the date hereof in the capital stock
of its Subsidiaries;

(c) loans or advances made by the Borrower to the Guarantor and made by the
Guarantor to the Borrower;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) transactions by and among the Borrower and Significant Subsidiaries
provided, however, that there is no Event of Default and investments, advances
or loans to a non-Regulated Subsidiaries will not exceed $17,500,000 plus twenty
percent (20%) of Borrower’s cumulative net income since January 1, 2004 or an
amount permitted under the Indenture, whichever is less; and

(f) investments in Vermont Transco LLC, provided, however, that the Borrower has
provided Notice to the Lender of Borrower’s intent to make any such investment
at least thirty (30) days prior to the anticipated investment date.

 
SECTION 6.05. Swap Agreements.  The Borrower will not, and will not permit any
of its Regulated Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in
the ordinary course of business, and (c) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 
SECTION 6.06. Restricted Payments.  The Borrower will not, and will not permit
any of its Regulated Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (provided there is no
Default by the Borrower or Guarantor) (a) the Borrower may declare and pay
dividends ratably with respect to its Equity Interests, (b) the Borrower may
make all mandatory sinking funds, (c) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (d) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 
SECTION 6.07. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Regulated Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Regulated Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly-owned Regulated
Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.06.

 
SECTION 6.08. Restrictive Agreements.  The Borrower will not, and will not
permit any of its Regulated Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Regulated Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Regulated Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification which
materially expands the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 
SECTION 6.09. Total Debt to Total Capitalization Ratio.  The Borrower, on a
standalone basis, shall not permit its ratio of Total Debt to Total
Capitalization to exceed .65 to 1.00, at any time.

 
SECTION 6.10. Interest Coverage Ratio.  On and after January 1, 2008, the
Borrower, on a standalone basis, shall not permit a ratio of the sum of Net
Income plus Interest Expense and Income Tax Expense, to Interest Expense to be
less than 1.75 to 1.00, in each case tested for the four fiscal quarters of the
Borrower ended on or immediately prior to such date.

 
ARTICLE VII
Events of Default
 

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Lender to the Borrower;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or the prepayment, repurchase, redemption or
defeasance of a hedge agreement or Swap Agreement in the ordinary course of
business;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Regulated Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Regulated Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Regulated Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi­cial for the Borrower or any Regulated Subsidiary or for a
substan­tial part of its assets, (iv) file an answer admit­ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore­going;

(j) the Borrower or any Regulated Subsidiary shall become unable or admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,000,000 shall be rendered against the Borrower, any Regulated
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Regulated Subsidiary to enforce any
such judgment;

(l) An ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur without the prior written consent of the
Lender; or

(n) any material default shall have occurred under the Indenture pursuant to
which the trustee thereunder would have the right to accelerate the Material
Indebtedness;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then out­standing to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
present­ment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
 
ARTICLE VIII
Miscellaneous
 

SECTION 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or telecopy (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand, overnight courier service, or mailed by certified or
registered mail or sent by telecopy, as follows:

if to the Borrower: Central Vermont Public Service Corporation
77 Grove Street
Rutland, Vermont  05701
Attn:  Director of Treasury and Corporate Planning
Fax:  (802) 747-2129

with a copy to: Central Vermont Public Service Corporation
77 Grove Street
Rutland, Vermont  05701
Attn:  Assistant General Counsel
Fax:  (802) 747-1913

if to the Lender: KeyBank National Association
149 Bank Street
Burlington, VT 05401
Attn: Tony Martin, Senior Vice President
Fax: (802) 864-6908

with a copy to: Burak Anderson & Melloni, PLC
30 Main Street, PO Box 787
Burlington, VT 05401-0787
Attn:  Thomas Melloni, Esq.
Fax:  (802) 862-8176

(b) Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Lender; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Lender.  The Lender or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address, contact person(s) or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 
SECTION 8.02. Waivers; Amendments.

(a) No failure or delay by the Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
hereunder are cumulative and are not exclusive of any rights or remedies that it
would otherwise have.  No waiver of any provision of this Agree­ment or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effec­tive only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

 
SECTION 8.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Lender, including the reasonable fees, charges and disbursements of counsel
for the Lender, in connection with the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provi­sions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Lender, including the fees, charges and disbursements of any counsel for
the Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Lender, and each Related Party of the
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are deter­mined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

 
SECTION 8.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) the Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Lender
that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section ) and, to the extent expressly contemplated
hereby, the Related Parties of the Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, the
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of the Borrower, provided that no
consent of the Borrower shall be required for an assignment to the Lender, an
Affiliate of the Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(ii)  Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to the Lender or an Affiliate of the
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
Lender subject to each such assignment shall not be less than $5,000,000 unless
each of the Borrower and the Lender otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing; and

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.

(iii)  From and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of the Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, the Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 8.03).  Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(c) (i)  The Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) the Lender’s obligations under this Agreement shall remain
unchanged, (B) the Lender shall remain solely responsible to the Borrower for
the performance of such obligations and (C) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that the Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that the Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender.

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant.

(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

 
SECTION 8.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instru­ments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder (except to the extent provided
pursuant to Sections 5.01 and 5.02 hereof or such notice was provided in writing
to the Lender and, if applicable, clearly states that it is a notice of
Default), and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstand­ing and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.12, 2.13, 2.14 and 8.03 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 
SECTION 8.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the Lender
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof which,
when taken together, bear the signature of the Borrower and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 
SECTION 8.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 
SECTION 8.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
(a “Right of Setoff”) and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other obligations at any
time owing by the Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by the Lender, irrespective of whether or not
the Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, however, that the Right of Setoff
contained herein shall not apply to any deposits, collateral, or other amounts
at any time held by, and other obligations at any time owing by the Borrower to
or for the credit or the account of, the Lender or any of its Affiliates
relating to any Power Transaction by, between or through the Borrower and the
Lender and any of its Affiliates.  The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.

 
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Vermont.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of
Vermont sitting in Chittenden County and of the United States District
Court  sitting in the State of Vermont, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Vermont state court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its proper­ties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here­after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 
SECTION 8.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
SECTION 8.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 
SECTION 8.12. Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 
SECTION 8.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender in accordance with applicable law, the rate
of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to the Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by the Lender.

 
SECTION 8.14. USA Patriot Act.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.
 

[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Central Vermont Public Service Corporation


By:    /s/ Pamela J. Keefe                                                     
Name:  Pamela J. Keefe
Title:    Vice President, Chief Financial Officer and
             Treasurer


keybank national association


By:    /s/ Tony
Martin                                                            
Name:  Tony Martin
Title:    Senior Vice President



SCHEDULE 3.04(d)

Guaranteed Indebtedness
 



Indebtedness Guaranteed by the Borrower:
 

1. Guaranty dated March 1, 2002 between CV & Citizens Bank of Massachusetts
CV guarantees all of East Barnet's obligations due under the Letter of Credit
and Reimbursement Agreement also dated March 1, 2002.  CVPS issued First
Mortgage Bonds ("Pledge Bonds") as further security for these same obligations
due (see Pledge and Security Agreement dated March 1, 2002 between East Barnet
and Citizens Bank of Massachusetts).
 

2. Loan Agreement dated December 1, 1983 among VIDA, East Barnet & CV
CV guarantees all of East Barnet's obligations due under this Loan Agreement,
primarily payment of interest & principal on the East Barnet Revenue Bonds, as
well as remarketing, Trustee, paying agent, indexing agent and registrar fees.



 
Indebtedness Guaranteed by C.V. Realty, Inc.:
 

1. Credit Agreement dated 10-21-05 between CVPS and JPMorgan Chase Bank, N.A.
C.V. Realty guarantees all of CV’s obligations under this $25 million credit
facility.  Credit facility will terminate effective December 31, 2007.

 
Indebtedness Guaranteed by Catamount Resources Corporation:

None, directly.  A wholly owned subsidiary of Catamount Resources has
guaranteed:
 

1.  Master Lease Agreement between SmartEnergy Water Heating Services and
BankNorth Leasing Corp (formerly People’s Heritage Leasing Corp) Eversant
guarantees all SEWH’s obligations under any leases outstanding under the master
lease.
 



SCHEDULE 3.06

Disclosed Matters
 


Other than those matters disclosed in:
 

The Borrower’s Form 10-K for the year ended December 31, 2006;
 

The Borrower’s Form 10-Q for the period ended September 30, 2007; and
 

The Borrower’s Form 8-K’s dated November 2, 2007, November 29, 2007 and December
19, 2007.
 

None.
 



SCHEDULE 6.01(b)

Existing Indebtedness
 


Borrower, as of December 28, 2007:
First Mortgage Bonds, Series
JJ                                                                                                           
$15,000,000
First Mortgage Bonds, Series
NN                                                                                                             
3,000,000
First Mortgage Bonds, Series
OO                                                                                                            17,500,000
First Mortgage Bonds, Series PP
(1)                                                                                                           5,133,562
First Mortgage Bonds, Series QQ
(1)                                                                                                          5,788,750
First Mortgage Bonds, Series RR
(1)                                                                                                           6,015,275
First Mortgage Bonds, Series
SS                                                                                                              20,000,000
First Mortgage Bonds, Series
TT                                                                                                             
55,000,000
                                    $127,437,587

 
New Hampshire Industrial Development Authority (NHIDA) Revenue
Bonds                      
                                                                                                                      
  5,450,000
 
Connecticut Development Authority (CDA) Revenue
Bonds                                                                5,000,000
                                        $10,450,000

 
Capital lease
Obligations                                                                                                                         
    $6,837,000

 
Letter of Credit in support of NHIDA Revenue Bonds
(2)                                                                       
$5,736,125
Letter of Credit in support of CDA Revenue Bonds
(2)                                                                            $5,133,562


 
(1) Issued as security for Letters of Credit, which support revenue bonds.  As
such, not reflected as debt on Borrower's financial statements, in accordance
with GAAP.
(2) Issued as security for revenue bonds.  As such, not reflected as debt on
Borrower's financial statements, in accordance with GAAP.



Regulated Subsidiaries, as of December 28, 2007:

Vermont Industrial Development Authority (VIDA) Revenue
Bonds                                                   $ 5,800,000

 
Letter of Credit in support of VIDA Revenue Bonds
(2)                                                                            $
6,015,275
 


(2) Issued as security for revenue bonds, and guaranteed by CVPS.  As such, not
reflected as debt on Borrower's financial statements, in accordance with GAAP.
 




SCHEDULE 6.02

Existing Liens
 
1. Pledge Agreement between VIDA & East Barnet - provides for the pledge of East
Barnet's rights to rental and other payment, under the Lease Agreement, to VIDA
 
2. Pledge and Security Agreement securing payment of obligations due under the
LOC and Reimbursement Agreements with Citizens Bank of Massachusetts, and
assigns to Citizens Bank rights to receive tendered bonds:
 
(a) between East Barnet & Citizens Bank for VIDA Bonds;
(b) between CVPS & Citizens Bank for NHIDA Bonds; and
(c) between CVPS & Citizens Bank for CDA Bonds.
 
3. Liens on property or assets of the Borrower to secure Power Transactions in
the ordinary course of business.

 
4. Capital Leases as defined in “Liens”:
 
   Support Agreements for Phase I/II Hydro-Quebec transmission interconnection
facilities: relates to CVPS participation in the facilities; CVPS is obligated
to pay its 5.132 percent share of Phase II Hydro-Quebec capital costs over a
25-year recovery period ending in 2015.  These agreements meet the capital lease
accounting requirements under SFAS No. 13, Accounting for Leases.

 
   Capital Lease for mainframe computer under master lease between CV and
ComSource dated 5-14-99.  Only one lease schedule dated 12-8-05 is currently
active.  This master lease
    meets the capital lease accounting requirements under SFAS No. 13,
Accounting for Leases.
 

Capital Leases for certain copiers.  Five individual financing leases are
currently active.  These leases meet the capital lease accounting requirements
under SFAS No. 13, Accounting for Leases.
 

5.  Attachments:
 

Summary of Rutland City, Vermont, Land Records Lien Search for Borrower and
Guarantors (4 pages)
 

First Mortgage Indenture as recorded in Rutland City, Vermont, Land Records (3
pages)
 

Summary of Vermont Secretary of State UCC Search for Borrower and Guarantors (4
pages)
 

First Mortgage Indenture Schedule of Towns in which Indenture is recorded (3
pages)

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
SUMMARY OF RUTLAND CITY LAND RECORDS
as of December 26, 2007



Book/Page
GRANTOR
GRANTEE
DOCUMENT
DOR1
DATED
DATE OF RECORD
COMMENTS
291/154
F.W. Webb Company
CVPS
Notice of Material Men’s Lien. 2
No
5/11/90
5/15/90
Not perfected.
295/553
FEDCO Tank & Equipment vs.
CVPS
Order for Approval of Attachment.2
No
7/10/90
7/13/90
 
295/552
FEDCO Tank & Equipment vs.
CVPS
Writ of Attachment
No
7/12/90
7/13/90
 
293/278
FEDCO Tank & Equipment
CVPS
Notice of Contractor’s Lien $7,759.87
No
4/13/90
4/16/90
 
291/266
North Country Mech. Insulators, Inc.
CVPS
Notice of Mechanic’s Lien $734.00. 2
No
1/16/90
1/18/90
Not perfected
297/427
Sheet Metal Specialists
CVPS
Order of Dismissal
 
9/11/90
9/17/90
 
293/35
Sheet Metal Specialists
CVPS
Writ of Attachment
YES
3/28/90
3/28/90
 
292/587
Sheet Metal Specialists
CVPS
Notice of Lien
YES
1/17/90
1/18/90
 
299/254
Control Technologies, Inc.
CVPS
Discharge of Attachment
 
11/21/90
11/28/90
 
294/58
Control Technologies
CVPS
Order
YES
5/4/90
5/10/90
 
291/777
Control Technologies
CVPS
Notice of Mechanic’s Lien
Yes
2/12/90
2/13/90
 
379/418
CVPS
Toronto Dominion
Mortgage
Yes
10/5/98
10/9/98
 
370/597
Toronto Dominion
CVPS
Discharge of Mortgage
 
7/23/99
7/30/99
                 
357/331
City of Rutland vs.
CVPS
Judgment Order
 
8/22/96
9/11/96
Voluntary Condemnation
390/598
CVPS
Bank of NY
2nd Mtg.
YES
7/15/99
7/30/99
 
390/599
CVPS
Bank of NY
1st Supp to 2nd Mtg.
YES
7/15/99
7/30/99
 
395/373
CVPS
Bank of NY
2nd Supp to 2nd Mtg.
Yes
12/1/99
12/14/99
 
395/511
CVPS
Bank of NY
Duplicate recording of 2nd Supp to 2nd Mtg.
 
12/1/99
12/20/99
 
492/008
Bank of NY
CVPS
Discharge of Mortgages
 
9/16/04
9/27/04
 
Various
CVPS
 
Supplemental Indentures3
       



1 Discharged of Record
2 A review of CVPS’ records showed no outstanding monies owed to F.W. Webb,
Inc., FEDCO Tank & Equipment, Inc. or North County Mech. Insulators, Inc.  These
liens were associated with a project under the management of a general
contractor, and it is believed that it was the general contractor, and not CVPS,
that failed to pay subcontractors.  We believe that all issues have since been
resolved.  In fact, F. W. Webb and FEDCO are current suppliers of CVPS, and
invoices to CVPS do not show any overdue balances.
3 See attached printout of the indenture recordings filed in the Rutland City
Land Records.



487682A
 


[CONFORMED COPY]
 


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 


FORTY-FOURTH SUPPLEMENTAL INDENTURE
 


Dated as of June 15, 2004
 


Amending and Restating the
Central Vermont Public Service Corporation Indenture of Mortgage
 
Dated as of October 1, 1929
 




RECORDING INFORMATION

    Rutland City      Town Clerk's Office - Received this Supplemental Indenture
for record on the    19    day of    July   , 2004, at    3:00    o'clock,
  P  .M., and filed the bound copy as Book    487    in accordance with T 24
V.S.A., Section 1155, and cross-indexed in the Land Records in Book    487    at
Page    682A   .
 


Attest:   /s/ Susan A. Clark                    



488329A
 


[CONFORMED COPY]
 


CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 


FORTY-FIFTH SUPPLEMENTAL INDENTURE
 


Dated as of July 15, 2004
 


Amending and Supplementing the
Central Vermont Public Service Corporation Indenture of Mortgage
 

Dated as of October 1, 1929
 





CITY OF RUTLAND, RECEIVED FOR RECORD
Date 7/28/04   TIME 3:00
BOOK 488   PAGE 329A
/s/ Susan A. Clark Asst. Clerk
Pd CVPS



 
Rutland City
 

The Original Mortgage has also been recorded as provided in Section 3951 of the
General Laws of Vermont as amended by Laws of Vermont (1929) No. 52 by filing
copies thereof with the Clerk's Office on October 28, 1929.

TOWN

COUNTY

STATE

DATE

YEAR RECORDED

BOOK

PAGE

INDENTURE #

Rutland City

RUTLAND

Vermont

8/29

1929

51A
 

0

Rutland City

RUTLAND

Vermont

8/27

1936

61

41

1

Rutland City

RUTLAND

Vermont

12/13

1943

72

315

2

Rutland City

RUTLAND

Vermont

1/8

1944

72

316

3

Rutland City

RUTLAND

Vermont

5/24

1944

72

380

4

Rutland City

RUTLAND

Vermont

4/24

1945

73A

211

5

Rutland City

RUTLAND

Vermont

9/29

1947

84

7

6

Rutland City

RUTLAND

Vermont

8/9

1948

84

319-328

7

Rutland City

RUTLAND

Vermont

5/8

1950

87

231

8

Rutland City

RUTLAND

Vermont

8/2

1951

92

133

9

Rutland City

RUTLAND

Vermont

5/22

1952

92

345

10

Rutland City

RUTLAND

Vermont

7/24

1953

95

193

11

Rutland City

RUTLAND

Vermont

9/23

1953

95

226

12

Rutland City

RUTLAND

Vermont

6/24

1954

95

404

13

Rutland City

RUTLAND

Vermont

4/9

1957

103

356

15

Rutland City

RUTLAND

Vermont

3/18

1960

112

259

16

Rutland City

RUTLAND

Vermont

3/5

1962

119

231

17

Wednesday, December 26, 2007

Page 1 of 3

TOWN

COUNTY

STATE

DATE

YEAR RECORDED

BOOK

PAGE

INDENTURE #

Rutland City

RUTLAND

Vermont

3/6

1964

113

491

18

Rutland City

RUTLAND

Vermont

3/1

1965

127

202

19

Rutland City

RUTLAND

Vermont

12/27

1966

136

78

20

Rutland City

RUTLAND

Vermont

12/22

1967

140

256A

22

Rutland City

RUTLAND

Vermont

7/1

1969

148

96A

23

Rutland City

RUTLAND

Vermont

12/15

1969

150

170A

24

Rutland City

RUTLAND

Vermont

5/28

1971

156

660

25

Rutland City

RUTLAND

Vermont

4/26

1973

167

416

26

Rutland City

RUTLAND

Vermont

4/30

1975

178

285

27

Rutland City

RUTLAND

Vermont

8/5

1977

194

138

29

Rutland City

RUTLAND

Vermont

10/12

1978

203

42

30

Rutland City

RUTLAND

Vermont

9/27

1979

209

8

31

Rutland City

RUTLAND

Vermont

6/11

1981

220-W

1-35

32

Rutland City

RUTLAND

Vermont

8/31

1983

232

131

33

Rutland City

RUTLAND

Vermont

1/31

1985

242

633

34

Rutland City

RUTLAND

Vermont

12/15

1989

290

569

35

Rutland City

RUTLAND

Vermont

12/13

1990

299

473

36

Rutland City

RUTLAND

Vermont

12/12

1991

308

307

37

Rutland City

RUTLAND

Vermont

12/14

1993

331

732

38

Rutland City

RUTLAND

Vermont

2/24

1998

371

193

39

Wednesday, December 26, 2007

Page 2 of 3

TOWN

COUNTY

STATE

DATE

YEAR RECORDED

BOOK

PAGE

INDENTURE #

Rutland City

RUTLAND

Vermont

6/12

1998

374

758

40

Rutland City

RUTLAND

Vermont

7/30

1999

390

596

41

Rutland City

RUTLAND

Vermont

8/2

2001

417

465A

42

Rutland City

RUTLAND

Vermont

8/5

2003

464

A

43

Rutland City

RUTLAND

Vermont

7/28

2004

488

329A

45

Rutland City

RUTLAND

Vermont

7/19

2004

487

682A

44

Wednesday, December 26, 2007

Page 3 of 3



Central Vermont Public Service Corporation
UCC Search Results as of December 26, 2007

UCC #
Date
Secured Party
Collateral/Comments
07-211835
8/29/07
Citizens Bank
Letters of Credit d. 3/1/02
07-211826
8/29/07
Citizens Bank
Letters of Credit d. 3/1/02
07-211825
8/29/07
Citizens Bank
Letters of Credit d. 8/1/02
07-205051
1/4/07
US Bancorp
Equip. Lease
06-203585
11/1/06
US Bancorp
Equip. Lease
06-198819
5/19/06
1st Bank of Highland Park
Equip. Lease
06-197095
3/30/06
US Bancorp
Equip. Lease
05-185428
2/11/05
Bankers Leasing Corp.
Vehicle/Equip. Lease
04-179622
7/27/04
US National Bank
45th Supp. Indenture
04-179407
7/20/04
US National Bank
44th Supp. Indenture
04-172838
1/6/04
IBM Credit
Equip. Lease
03-169714
9/25/03
State St./US Bank
43rd Supp. Indenture
02-155211
8/1/02
Citizens Bank
Letters of Credit d. 8/1/02
02-151296
9/15/03
CA Financial Services
TERMINATED
02-150067
3/28/02
Citizens Bank
Letters of Credit d. 3/1/02
01-141899
8/9/01
State St. Bank
42nd Supp. Indenture
00-132590
12/01/00
IBM Credit
Equip. Lease
99-118948
12/15/99
Bank of NY
TERMINATED
99-113326
9/28/04
Bank of NY
TERMINATED
98-99232
8/28/98
State St. Bank
40th Supp. Indenture
98-99231
8/28/98
State St. Bank
39th Supp. Indenture
95-59219
10/30/95
AR Sandri
Fuel Equip.
95-54836
6/30/95
IBM Credit
Equip. Lease
94-16256
1/14/94
IBM Credit
Equip. Lease
93-37473
12/14/93
1st National Bank of Boston
38th Supp. Indenture
93-31103
5/17/93
Toronto Dominion Bank
Collateral Oversize File
93-27730
1/14/93
IBM Credit
Equip. Lease
92-24646
9/25/92
Toronto Dominion Bank
Collateral Oversize File
91-16873
12/11/91
1st National Bank of Boston
37th Supp. Indenture
91-16256
11/14/91
IBM Credit
Equip. Lease
90-07191
12/13/90
1st National Bank of Boston
36thSupp. Indenture
89-96277
12/15/89
1st National Bank of Boston
35th Supp. Indenture
89-94272
10/11/89
Capital Associates Inter.
Equip. Lease
89-92710
8/25/89
Capital Associates Inter
Equip. Lease
89-91759
7/31/89
Bankers Leasing Corp.
Vehicle/Equip. Lease
89-91233
7/14/89
IBM Credit
Equip. Lease
88-83105
11/30/88
1st National Bank of Boston
Accts Receivable
88-83104
11/30/88
Bank Boston
Accts. Receivable
85-31262
1/31/85
1st National Bank of Boston
Supp. Indenture
84-24522
6/26/84
Pacific First Federal Savings
IBM Equipment
83-18609
12/22/83
JPMorgan Chase
N/A – CVPS E. Barnet Hydro
83-18574
12/21/83
Citi Bank
N/A – CVPS E. Barnet Hydro
83-18572
12/21/83
Chemical Bank Corp.
N/A – CVPS E. Barnet Hydro
83-15487
8/31/83
1st National Bank of Boston
Supp. Indenture
81-30039
11/02/81
Chittenden Bank
N/A – CVPS E. Barnet Hydro
81-26753
6/11/81
1st National Bank of Boston
Supp. Indenture
79-14770
11/16/79
IBM Corp.
Equip. Lease
79-13670
9/27/79
1st National Bank of Boston
Supp. Indenture
79-12285
7/25/79
Irving Lease Corp.
Lease Equipment
71-28603
10/29/71
Old Colony Trust
Supp. Indenture
71-25594
5/27/71
1st National Bank of Boston
Supp. Indenture
69-16486
12/15/69
Old Colony Trust
Supp. Indenture
68-09922
10/14/68
Old Colony Trust
Supp. Indenture
67-67675
1/17/67
Old Colony Trust
Supp. Indenture



Catamount Resources Corporation
UCC Search Results as of December 26, 2007

None.
 

In New London County, State of Connecticut:
Waterford
 
In Hartford County, State of Connecticut:
Berlin
 
In Cumberland County, State of Maine:
Yarmouth

 
In Sullivan County, State of New Hampshire:
Charlestown
Cornish
Plainfield
Claremont
Newport
Unity

 
In Cheshire County, State of New Hampshire:
Chesterfield
Hinsdale

 
In Grafton County, State of New Hampshire:
Bath
Lyman
Orford
Haverhill
Lyme
Piermont

 
In Washington County, State of New York:
Granville
Hampton

 
In Rensselaer County, State of New York:
Hoosick
 
In Addison County, State of Vermont:
Addison
Leicester
Ripton
Bridport
Lincoln
Salisbury
Bristol
Middlebury
Shoreham
Cornwall
Monkton
Starksboro
Ferrisburg
New Haven
Vergennes
Goshen
Orwell
Weybridge
Granville
Panton
Whiting
Hancock
   

 
In Bennington County, State of Vermont:
Arlington
Manchester
Searsburg
Bennington
Peru
Shaftsbury
Dorset
Pownal
Sunderland
Glastenbury
Rupert
Winhall
Landgrove
Sandgate
Woodford

 
In Caledonia County, State of Vermont:
Barnet
Lyndon
Walden
Danville
Ryegate
Waterford
Kirby
St. Johnsbury
Wheelock

 
In Chittenden County, State of Vermont:
Buels Gore
Essex
Milton
Burlington
Huntington
Underhill
Colchester
Jericho
Westford

 
In Essex County, State of Vermont:
Concord
Guildhall
Victory
Granby
Lunenburg
 

 
In Franklin County, State of Vermont:
Bakersfield
Fletcher
Richford
Berkshire
Franklin
Sheldon
Enosburg
Georgia
St. Albans City
Fairfax
Highgate
St. Albans Town
Fairfield
Montgomery
Swanton

 
In Lamoille County, State of Vermont:
Belvidere
Eden
Johnson
Cambridge
Hyde Park
 

 
In Orange County, State of Vermont:
Bradford
Fairlee
Thetford
Braintree
Newbury
Tunbridge
Brookfield
Randolph
Vershire
Chelsea
Strafford
West Fairlee

 
In Orleans County, State of Vermont:
Lowell
Irasburg
 

 
In Rutland County, State of Vermont:
Benson
Middletown Springs
Sherburne
Brandon
Mt. Holly
Shrewsbury
Castleton
Mt. Tabor
Sudbury
Chittenden
Pawlet
Tinmouth
Clarendon
Pittsfield
Wallingford
Danby
Pittsford
Wells
Fair Haven
Poultney
West Haven
Hubbardton
Proctor
West Rutland
Ira
Rutland City
 
Mendon
Rutland Town
 

 
In Washington County, State of Vermont:
Northfield
Roxbury
 

 
In Windham County, State of Vermont:
Athens
Guilford
Stratton
Brattleboro
Jamaica
Townshend
Brookline
Londonderry
Vernon
Dover
Marlboro
Wardsboro
Dummerston
Newfane
Westminster
Grafton
Rockingham
Windham

 
In Windsor County, State of Vermont:
Andover
Hartland
Sharon
Baltimore
Ludlow
Springfield
Barnard
Norwich
Stockbridge
Bethel
Plymouth
Weathersfield
Bridgewater
Pomfret
Weston
Cavendish
Reading
West Windsor
Chester
Rochester
Windsor
Hartford
Royalton
Woodstock



SCHEDULE 6.08
 

Existing Restrictions
 


Vermont Statutes - 30 V.S.A. Section 108 (restricts short-term financing,
long-term financing and any security interest absent regulatory approval)
 

Connecticut Statutes – C.G.S. § 16-43 (restricts short-term financing, long-term
financing and any security interest absent regulatory approval; currently not
applicable to CVPS under existing Conn. law)
 

Central Vermont Public Service Corporation First Mortgage Indenture dated
October 1, 1929, amended and restated June 15, 2004 in 44th Supplemental
Indenture - see Section 5.10 and 5.11 attached as Exhibit 1
 

CVPSC - East Barnet Hydroelectric, Inc. VIDA Revenue Bonds
Loan Agreement between VIDA, East Barnet & CV - see Section 5.08 attached as
Exhibit 2
Lease Agreement between CV & East Barnet - see Section 6.4 attached as Exhibit 3
Pledge Agreement between VIDA & East Barnet - provides for the pledge of East
Barnet's rights to rental and other payment, under the Lease Agreement, to VIDA
LOC and Reimbursement Agreement between East Barnet & Citizens Bank of
Massachusetts - see Section 6(d) attached as Exhibit 4
Pledge and Security Agreement between East Barnet & Citizens Bank of
Massachusetts - East Barnet pledges and assigns to Citizens Bank its rights to
receive tendered bonds.  Secures payment of obligations due under the LOC and
Reimbursement Agreement.
Guarantee between CV & Citizens Bank of Massachusetts - CV guarantees all of
East Barnet's obligations under the LOC and Reimbursement Agreement
 

Central Vermont Public Service Corporation CDA Revenue Bonds
Indenture of Trust between Connecticut Development Authority ("CDA") & Trustee -
see Section 7.8 attached as Exhibit 5
Loan Agreement between CDA & CV - see Section 4.9 attached as Exhibit 6
LOC and Reimbursement Agreement between CV & Citizens Bank of Massachusetts -
see Section 6(d) attached as Exhibit 7
Pledge and Security Agreement between CV & Citizens Bank of Massachusetts - CV
pledges and assigns to Citizens Bank its rights to receive tendered
bonds.  Secures payment of obligations due under the Reimbursement Agreement.
 

Central Vermont Public Service Corporation NHIDA Revenue Bonds
LOC and Reimbursement Agreement between CV & Citizens Bank of Massachusetts -
see Section 6(d) attached as Exhibit 8
Pledge and Security Agreement between CV & Citizens Bank of Massachusetts - CV
pledges and assigns to Citizens Bank its rights to receive tendered
bonds.  Secures payment of obligations due under the Reimbursement Agreement.
 

Vermont Public Service Board Rate Order in Docket No. 6460 (requires sharing of
any profit above book value if CVPS sells some or all of its assets or merges
with another company, up to a maximum sharing of $16 million)
 

Vermont Electric Power Company ("VELCO") Stock Ownership Agreements - restricts
lien on or transfer of CV's stock in VELCO
 

Vermont Transco LLC (“Transco”) Operating Agreement– restricts lien on or
transfer of CV’s equity Units in Transco
 

Vermont Yankee Nuclear Power Corporation ("VYNPC") Stock Ownership Agreements -
restricts lien on or transfer of CV's stock in VYNPC

Credit Agreement dated 10-21-05 between CVPS and JPMorgan Chase Bank N.A.
–  Sections 6.09, 6.10, 6.01 and 6.06 contain restrictions that will terminate
effective 12-31-07.





EXHIBIT A
 

PROMISSORY NOTE
 
(Term Loans)



FOR VALUE RECEIVED, CENTRAL VERMONT PUBLIC SERVICE CORPORATION, a Vermont
corporation, with its principal place of business in Rutland, Vermont (the
“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(together with any successors or assigns, the “Bank”) at the office of the Bank,
149 Bank Street, P.O. Box 949, Burlington, Vermont 05402-0949, the principal
amount of FIFTY-THREE MILLION DOLLARS ($53,000,000) or such amount thereof as
may have been advanced to the Borrower as Term Loans under the Credit Agreement
(defined below), together with interest on the unpaid balance and all other
charges, as provided below.  This Note evidences Term Loans made under and
pursuant to the Credit Agreement, dated as of December 28, 2007, by and between
the Borrower and the Bank (as the same may from time to time be amended,
modified or restated, the “Credit Agreement”).  Capitalized terms used herein
and not otherwise defined shall have the respective meanings given in the Credit
Agreement.
 

 Commencing on the date hereof, interest shall accrue on the outstanding
principal balance of this Note at the rate and in the manner forth in the Credit
Agreement.  Accrued interest shall be due and payable on each Interest Payment
Date and on the date the entire amount of this Note becomes due and payable in
full (whether by acceleration or otherwise).
 

If not sooner paid, the principal balance hereof, plus accrued interest and all
other charges, shall be due and payable on the Maturity Date, or at any other
time that the entire amount of this Note becomes due and payable in full
(whether by acceleration or otherwise).

 
Section 1.                       Payment Terms.

1.1            Payments; Prepayments.  All payments hereunder shall be made by
the Borrower to the Bank in United States cur­rency at the Bank’s address
specified above (or at such other ad­dress as the Bank may specify), in
immediately available funds, on or before 2:00 p.m. (New York City time) on the
due date thereof.  Payments received by the Bank prior to the occurrence of an
Event of Default (as defined in Section 2.1 below) will be applied first to
fees, expenses and other amounts due hereunder (excluding principal and
interest); second, to accrued interest; and third to outstanding principal;
after the occurrence of an Event of Default payments will be applied to the
amounts outstanding under this Note as the Bank determines in its sole
discretion.
 

1.2            Prepayment. The Borrower may make prepayments of principal at any
time without premium or penalty, subject however, to any requirements or
provisions of any agreement, if any, for a derivative or interest rate swap, now
or hereafter executed by and between Borrower and the Bank, with respect to this
Note and subject to Section 2.13 of the Credit Agreement.
 

1.3            Default Rate.  Principal and interest that is not paid when due
shall bear interest at the rate set forth in Section 2.10(c) of the Credit
Agreement.
 

1.4            Late Payment Charge.  If a payment of principal or interest
hereunder is not made within ten (10) days of its due date, the undersigned will
pay on demand a late payment charge equal to 5% of the amount of such payment or
$50.00, whichever is greater.  Nothing in the preceding sentence shall affect
the Bank’s right to accelerate the maturity of this Note in the event of any
default in the payment of this Note.
 

1.5            Deposit Account.  The Borrower shall maintain with the Bank a
commercial demand deposit account and maintain sufficient collected balances in
the account to pay any amounts as they become due.

 
Section 2.                       Defaults and Remedies.

2.1            Default.  The occurrence of any Event of Default under and as
defined in the Credit Agreement shall constitute an “Event of Default”
hereunder.
 

2.2            Remedies.  Upon an Event of Default, or at any time thereafter,
at the option of the Bank, all amounts outstanding hereunder shall become
immediately due and payable without notice or demand.  All rights and remedies
of the Bank are cumulative and are not exclusive of any rights or remedies
provided by laws or any other agreement, and may be exercised separately or
concurrently.

 
Section 3.                       Miscellaneous.

3.1            Waiver; Amendment.  No delay or omission on the part of the Bank
in exercising any right hereunder shall operate as a waiver of such right or of
any other right under this Note.  No waiver of any right or amendment to this
Note shall be effective unless in writing and signed by the Bank nor shall a
waiver on one occasion be construed as a bar to a waiver of any such right on
any future occasion.  Without limiting the generality of the foregoing, the
acceptance by the Bank of any late payment shall not be deemed to be a waiver of
the Event of Default aris­ing as a consequence thereof.  The Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assents to any extensions or postponements of the time of payment
or any and all other indulgences under this Note, or to any and all
substitutions, exchanges or releases of any collateral securing this Note, or to
any and all additions or releases of any other parties or persons primarily or
secondarily liable under this Note, which from time to time be granted by the
Bank in connection herewith regardless of the number or period of any
extensions.
 

3.2            Bank Records.  The entries on the records of the Bank (including
any appearing on this Note) shall be prima facie evidence of the aggregate
principal amount outstanding under this Note and interest accrued thereon.
 

3.3            Governing Law; Consent to Jurisdiction.  This Note shall be
governed by, and construed in accordance with, the laws of the State of
Vermont.  The Borrower agrees that any suit for the enforcement of this Note may
be brought in the courts of the State of Vermont or any federal court sitting in
such state and consents to the non-exclusive jurisdiction of each such court and
to service of process in any such suit being made upon the Borrower by mail at
the address specified below.  The Borrower hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit was brought in an inconvenient court.
 

3.4            WAIVER OF JURY TRIAL.  THE BORROWER AND THE BANK, BY ITS
ACCEPTANCE OF THIS NOTE, HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS NOTE,
CREDIT AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION
HEREWITH OR THEREWITH; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN
THE BORROWER AND THE BANK.
 

3.5            Severability; Authorization to Complete; Paragraph Headings. If
any provision of this Note shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Note and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  The Bank is hereby authorized, without further
notice, to fill in any blank spaces on this Note, and to date this Note as of
the date funds are first advanced hereunder.  Paragraph headings are for the
convenience of reference only and are not a part of this Note and shall not
af­fect its interpretation.
 

3.6            Certain References. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Note refer to
this entire Note and not only to the particular provision in which the term is
used.




 
BORROWER:


 
Central Vermont Public Service Corporation
       
___________________________________
Witness
By:_____________________________________
Name:  Pamela J. Keefe
Title:    Vice President, Chief Financial Officer and Treasurer



EXHIBIT A
 

PROMISSORY NOTE
 
(Revolving Loans)



FOR VALUE RECEIVED, CENTRAL VERMONT PUBLIC SERVICE CORPORATION, a Vermont
corporation, with its principal place of business in Rutland, Vermont (the
“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(together with any successors or assigns, the “Bank”) at the office of the Bank,
149 Bank Street, P.O. Box 949, Burlington, Vermont 05402-0949, the principal
amount of TWENTY-FIVE MILLION DOLLARS ($25,000,000) or such amount thereof as
may have been advanced to the Borrower as Revolving Loans under the Credit
Agreement (defined below), together with interest on the unpaid balance and all
other charges, as provided below.  This Note evidences the Revolving Loans made
under and pursuant to the Credit Agreement, dated as of December 28, 2007, by
and between the Borrower and the Bank (as the same may from time to time be
amended, modified or restated, the “Credit Agreement”).  Capitalized terms used
herein and not otherwise defined shall have the respective meanings given in the
Credit Agreement.
 

 Commencing on the date hereof, interest shall accrue on the outstanding
principal balance of this Note at the rate and in the manner forth in the Credit
Agreement.  Accrued interest shall be due and payable on each Interest Payment
Date and on the date the entire amount of this Note becomes due and payable in
full (whether by acceleration or otherwise).
 

If not sooner paid, the principal balance hereof, plus accrued interest and all
other charges, shall be due and payable on the Maturity Date, or at any other
time that the entire amount of this Note becomes due and payable in full
(whether by acceleration or otherwise).
 

Section 1.                       Payment Terms.

1.1            Payments; Prepayments.  All payments hereunder shall be made by
the Borrower to the Bank in United States currency at the Bank’s address
specified above (or at such other address as the Bank may specify), in
immediately available funds, on or before 2:00 p.m. (New York City time) on the
due date thereof.  Payments received by the Bank prior to the occurrence of an
Event of Default (as defined in Section 2.1 below) will be applied first to
fees, expenses and other amounts due hereunder (excluding principal and
interest); second, to accrued interest; and third to outstanding principal;
after the occurrence of an Event of Default payments will be applied to the
amounts outstanding under this Note as the Bank determines in its sole
discretion.
 

1.2            Prepayment.  The Borrower may make prepayments of principal at
any time without premium or penalty, subject however, to any requirements or
provisions of any agreement, if any, for a derivative or interest rate swap, now
or hereafter executed by and between Borrower and the Bank, with respect to this
Note and subject to Section 2.13 of the Credit Agreement.
 

1.3            Default Rate.  Principal and interest that is not paid when due
shall bear interest at the rate set forth in Section 2.10(c) of the Credit
Agreement.
 

1.4            Late Payment Charge.  If a payment of principal or interest
hereunder is not made within ten (10) days of its due date, the undersigned will
pay on demand a late payment charge equal to 5% of the amount of such payment or
$50.00, whichever is greater.  Nothing in the preceding sentence shall affect
the Bank’s right to accelerate the maturity of this Note in the event of any
default in the payment of this Note.
 

1.5            Deposit Account.  The Borrower shall maintain with the Bank a
commercial demand deposit account and maintain sufficient collected balances in
the account to pay any amounts as they become due.
 

Section 2.                       Defaults and Remedies.

2.1            Default.  The occurrence of any Event of Default under and as
defined in the Credit Agreement shall constitute an “Event of Default”
hereunder.
 

2.2            Remedies.  Upon an Event of Default, or at any time thereafter,
at the option of the Bank, all amounts outstanding hereunder shall become
immediately due and payable without notice or demand.  All rights and remedies
of the Bank are cumulative and are not exclusive of any rights or remedies
provided by laws or any other agreement, and may be exercised separately or
concurrently.
 

Section 3.                       Miscellaneous.

3.1            Waiver; Amendment.  No delay or omission on the part of the Bank
in exercising any right hereunder shall operate as a waiver of such right or of
any other right under this Note.  No waiver of any right or amendment to this
Note shall be effective unless in writing and signed by the Bank nor shall a
waiver on one occasion be construed as a bar to a waiver of any such right on
any future occasion.  Without limiting the generality of the foregoing, the
acceptance by the Bank of any late payment shall not be deemed to be a waiver of
the Event of Default arising as a consequence thereof.  The Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assents to any extensions or postponements of the time of payment
or any and all other indulgences under this Note, or to any and all
substitutions, exchanges or releases of any collateral securing this Note, or to
any and all additions or releases of any other parties or persons primarily or
secondarily liable under this Note, which from time to time be granted by the
Bank in connection herewith regardless of the number or period of any
extensions.
 

3.2            Bank Records.  The entries on the records of the Bank (including
any appearing on this Note) shall be prima facie evidence of the aggregate
principal amount outstanding under this Note and interest accrued thereon.
 

3.3            Governing Law; Consent to Jurisdiction.  This Note shall be
governed by, and construed in accordance with, the laws of the State of
Vermont.  The Borrower agrees that any suit for the enforcement of this Note may
be brought in the courts of the State of Vermont or any federal court sitting in
such state and consents to the non-exclusive jurisdiction of each such court and
to service of process in any such suit being made upon the Borrower by mail at
the address specified below.  The Borrower hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit was brought in an inconvenient court.
 

3.4            WAIVER OF JURY TRIAL.  THE BORROWER AND THE BANK, BY ITS
ACCEPTANCE OF THIS NOTE, HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS NOTE,
CREDIT AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION
HEREWITH OR THEREWITH; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN
THE BORROWER AND THE BANK.
 

3.5            Severability; Authorization to Complete; Paragraph Headings. If
any provision of this Note shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Note and the validity,
legality and enfor­ceability of the remaining provisions shall not in any way be
affected or impaired thereby.  The Bank is hereby authorized, without further
notice, to fill in any blank spaces on this Note, and to date this Note as of
the date funds are first advanced hereunder.  Paragraph headings are for the
convenience of reference only and are not a part of this Note and shall not
affect its interpretation.
 

3.6            Certain References. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Note refer to
this entire Note and not only to the particular provision in which the term is
used.




 
BORROWER:


 
Central Vermont Public Service Corporation
       
___________________________________
Witness
By:_____________________________________
Name:  Pamela J. Keefe
Title:    Vice President, Chief Financial Officer and Treasurer



EXHIBIT B
 

Form of Opinion of Borrower's Counsel

Central Vermont Public Service Corporation
Legal Department
77 Grove Street
Rutland, Vermont  05701
 


Kenneth C. Picton,
Esq.                                                                                                                                          
Phone: (802) 747-5372
Assistant General Counsel Fax:  (802) 747-2189
 kpicton@cvps.com


 
December 28, 2007

 
KeyBank National Association
149 Bank Street
PO Box 949
Burlington, VT 05402-0949

 
Re:            Credit Agreement dated as of December 28, 2007 by and between
Central VermontPublic Service Corporation and KeyBank National Association

 
Ladies and Gentlemen:
 

I am Assistant General Counsel to Central Vermont Public Service Corporation, a
corporation organized and existing under the laws of the State of Vermont (the
“Company” or the “Borrower”).  For all purposes relating to the transactions
discussed herein, I am also Assistant General Counsel to C.V. Realty, Inc.
(“CVR”), and Catamount Resources Corporation (“CRC”), each a corporation
organized and existing under the laws of the State of Vermont, and each a
wholly-owned subsidiary of the Company (CVR and CRC, each a “Guarantor” and,
collectively, the “Guarantors”).
 

In those capacities I am familiar with the matters relating to the preparation,
execution and delivery of: (a) a Credit Agreement dated as of December 28, 2007
(as such Agreement may be supplemented or amended, the “Credit Agreement”), by
and between the Borrower and KeyBank National Association (the “Lender”); (b)
the $53,000,000 Promissory Note (Term Loans), dated December 28, 2007, executed
by the Borrower in favor of the Lender (the “Term Note”); (c) the $25,000,000
Promissory Note (Revolving Loans), dated December 28, 2007, executed by the
Borrower in favor of the lender (the “Revolving Note”)(the Term Note and
Revolving Note, collectively, the “Notes”); (d)  the Subsidiary Guaranty, dated
December 28, 2007 by and between CVR and the Lender; (e) the Subsidiary
Guaranty, dated December 28, 2007, by and between CRC and the Lender (the
documents described in (a) through (e) above, collectively, the “Loan
Documents”).
 

I have examined copies of the following instruments and documents: (i) the
Articles of Association and By-laws of the Company and the Guarantors,
respectively; (ii) the Loan Documents; (iii) the Resolutions, dated December
20-21, 2007, of the Company's Board of Directors and the Unanimous Consents,
each dated December 27, 2007, of each of the Guarantor’s Board of Directors;
(iv) the October 30, 2007, Order of the Vermont Public Service Board (“VPSB”) in
Docket No. 7310; (v) the November 20, 2007, Order of the VPSB in Docket No.
7342; and (vi) the October 24, 2007 Blanket Authorization Letter Order of the
Federal Energy Regulatory Commission.  I have also reviewed, and to the extent I
have deemed appropriate relied upon, certificates of officers of the Company and
the Guarantors or of government officials as to certain factual matters.  In
addition, I have reviewed such other instruments and documents as I have deemed
necessary or appropriate as the basis for the opinions hereinafter expressed,
and I have conducted such other investigations of fact and law as I have
considered appropriate.
 

I am providing this opinion pursuant to and in accordance with Section 4.01(c)
of the Credit Agreement.
 

Based upon the foregoing I am of the opinion that:
 

A. Each Borrower and Guarantor is a duly organized corporation, validly existing
and in good standing under the laws of the State of Vermont and in each
jurisdiction in which the conduct of its business requires registration.
 

B. The execution, delivery and performance of the Credit Agreement and each of
the Notes have been duly authorized by all necessary corporate action on the
part of the Borrower.
 

C. The execution, delivery and performance of the Credit Agreement, Term Note,
Revolving Note is within the Borrower’s powers and does not contravene or
constitute a breach or default of (i) any provision of the Borrower’s Articles
of Incorporation or Bylaws, or (ii) any contract, indenture, instrument or
document to which the Borrower is a party or to which it or any of its
properties, both personal and real, are bound, or (iii) any law, rule,
regulation, court order or order of any governmental agency.  The execution,
delivery and performance of the Subsidiary Guaranty by each of
the  Guarantors  is within each Guarantor’s powers and does not contravene or
constitute a breach or default of (i) any provision of such  Guarantor’s
Articles of Incorporation, or Bylaws, , or (ii) any contract, indenture,
instrument or document to which the Guarantor is a party or to which it or any
of its properties, both personal and real, are bound, or (iii) any law, rule,
regulation, court order or order of any governmental agency.
 

D. No consent, approval, authorization or order of, or filing, registration or
qualification with, any governmental or regulatory authority, which has not been
obtained, taken or made is required under any applicable law or under any
judgment, order or decree of any court, arbitrator or governmental or regulatory
authority for the execution and delivery of the Loan Documents or the
performance of the Borrower's or the Guarantors’ obligations thereunder.
 

E. The Borrower has made all necessary filings, and received all necessary
approvals, to collect the rates it charges under the tariffs currently in effect
and to be in effect during the term of the Credit Agreement, and to make all
payments under the Loan Documents with revenues collected pursuant to such filed
rate tariffs.
 

F. Each of the Credit Agreement, Term Note, Revolving Note has been duly
authorized, executed and delivered by the Borrower, and constitutes the legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, except as enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors' rights generally, or general principles of equity. Each
Subsidiary Guaranty has been duly authorized, executed and delivered by the
respective Guarantor, and constitutes the legal, valid and binding obligations
of such Guarantor, enforceable in accordance with its respective terms, except
as enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally,
or general principles of equity.
 

G. There is no pending or, to the best of my knowledge, threatened action or
proceeding before any court, governmental agency or arbitrator against or
affecting a Borrower or Guarantor which, if determined adversely to such
Borrower or Guarantor, would materially and adversely affect its financial
condition or its ability to perform its covenants and agreements under the Loan
Documents.
 

I express no opinion as to any question of law other than the law of the State
of Vermont and the law of the United States of America.
 

Sincerely,
 

/s/ Kenneth C. Picton
 

Kenneth C. Picton
KCP/k



EXHIBIT C
 

Borrower's Investment Policy



CENTRAL VERMONT PUBLIC SERVICE CORPORATION
AND SUBSIDIARIES





INVESTMENT POLICY
GUIDELINES


Revised February, 2004



TABLE OF CONTENTS

PAGE

Goal                                                                3

General Investment Guidelines                                                  3

In-House Investment Guidelines                                               4 -
5

Professional Investment Management
Guidelines                                                                                                        
6

Detail Sections:
I.  Approved Short-Term Investment
Options                                                        7
II. Issuer Criteria                                      8
III.  Investment Dealer
Criteria                                                                                   9
- 10
IV.  Money Market Fund
Criteria                                                                             11

Appendix:
A.  Market Background &
Definitions                                                                    12
- 13
B. Security Descriptions                              14 - 30
U.S. Gov't and Gov't-backed Agency Securities
U.S. Gov't and Agency Repurchase Agreements
Agency/Gov't Securities (not backed by the U.S. Gov't)
Bankers Acceptances
Taxable Commercial Paper
Tax-Exempt Commercial Paper
Domestic Certificates of Deposit
Tax-Exempt Floating Rate Notes & Bonds
Municipal Bonds
Auction Rate Securities
Remarketed Preferred Stock
Money Market Funds
Corporate Bonds
Mortgage-Backed Securities
Collateralized Mortgage Obligations
Asset-Backed Securities
C.  Government & Agency Securities
Guarantees                                                     31

GOAL

The goal of the Central Vermont Public Service Corporation ("Company", "CVPS")
and Subsidiaries Investment Policy is to guide the investment of temporary
excess funds which the Company and its subsidiaries may have from time to time
in a way that will permit the Company and its subsidiaries to earn the maximum
return on these funds consistent with the primary objectives of preservation of
and liquidity of invested funds.
 

GENERAL INVESTMENT GUIDELINES

Funds required for short-term, working capital needs of CVPS and its
subsidiaries will remain at CVPS and its subsidiaries and be invested in-house
by CVPS personnel in accordance with In-House Investment Guidelines on pages 4 -
5.
 

CVPS funds in excess of those needed for short-term, working capital needs will
be sent to Custom Investment Corporation ("Custom") and invested by a
professional investment manager in accordance with Professional Investment
Management Guidelines on page 6.  (NOTE: Custom may, at any time, have minimal
excess cash awaiting transfer to the professional investment manager.  This cash
at Custom will also be invested in-house by CVPS personnel)

IN-HOUSE INVESTMENT GUIDELINES

1. CVPS short-term, working capital needs currently consist of the following:
· $10 million intra-month working capital swing (most typically $6 to $7
million)
· $5 million potential ISO financial assurance needs
· $5 million to allow for forecast variability
CVPS short-term, working capital needs will be updated annually to assure
appropriate levels are maintained.

Subsidiary working capital is that excess cash which has not been returned to
the parent as a dividend or return of capital, or placed under professional
management.

2. Diversify maturities within a maximum maturity of three months, for those
securities with specific maturity dates.

3. Invest in individual securities as identified in Section I - Approved
Short-Term Investment Options.

4. Diversify issuers within approved investment criteria as identified in
Section II - Issuer Criteria.

5. Investments must be placed with approved investment dealers or banks meeting
the criteria in Section III - Investment Dealer Criteria.

6. Maximum investment of $2 million in any one security and/or issuer with the
exception
of direct investments in Government and Government-backed Agency securities and
investments in money market funds as outlined in #7 below.  If the Company's
total excess cash, including investments under professional management, exceeds
$25 million, then the maximum investment limit in any one security and/or issuer
is raised to $5 million.

7. Maintain a liquid money market fund, with or without collateral backing, to
allow for day-to-day liquidity. This fund must meet the criteria in Section IV -
Money Market Fund Criteria and be placed with an approved dealer or bank meeting
the criteria in Section III - Investment Dealer Criteria.  This account will
generally not exceed $5 million, with the option to go to $10 million if there
is a need for additional liquidity (i.e. reaching ISO Financial Assurance
limits).

8. All investments will be in taxable securities, except for the CVPS money
market fund which may be invested in tax exempt securities.

[Investing in tax-exempt funds while debt is outstanding could cause
disallowance of interest expense deduction under Section 265(2) of the Internal
Revenue Code.

IRS deductions for interest expense in full is only allowed when the Company’s
temporary cash investments in tax exempt funds do not exceed an amount needed to
meet the business needs of the Company (working capital needs for CV is
approximately $4 - $10 million per month.).

Investment in tax-exempt obligations shall be presumed insubstantial only where
during a taxable year the average amount of tax-exempt obligations (valued at
their adjusted  basis) does not exceed 2% of the average adjusted tax basis of
the portfolio investments and any assets held in the active conduct of trade or
business. (2% of CV’s total adjusted assets at the end of September, 2003: $160
million = $3.2 million)]
 

PROFESSIONAL INVESTMENT MANAGEMENT GUIDELINES


1. Professional investment management must be placed with a firm meeting the
criteria in Section III - Investment Dealer Criteria and with an investment
philosophy consistent with the goal of this investment policy.

2. Duration of the portfolio and maturities of the individual securities will be
up to the discretion of the professional manager as long as the portfolio meets
the liquidity needs of Custom.  CVPS will provide, at least quarterly and more
often if necessary, a forecast of liquidity needs for use by the professional
manager.

3. Invest in individual securities as identified in Section I - Approved
Short-Term Investment Options, or money market funds meeting the criteria in
Section IV - Money Market Fund Criteria.  In no event are equity or derivative
investments allowed.

4. Employ diversification strategies in accordance with reasonable investment
practices for size of portfolio.

5. Individual securities must carry a bond or comparable credit rating of A or
better.

6. Overall portfolio must carry a weighted average bond or comparable credit
rating of AA or better.

7. All investments will be in taxable securities.
 

Section I.  APPROVED SHORT-TERM INVESTMENT OPTIONS

U.S. Government and Government-backed Agency Securities
U.S. Government and Agency Repurchase Agreements
Agency/Government Securities – not backed by the U.S. Government
Bankers Acceptances
Commercial Paper, Taxable or Tax-Exempt
Domestic Certificates of Deposit
Tax-Exempt Floating Rate Notes & Bonds
Municipal Bonds, Taxable or Tax-Exempt
Auction Rate Securities
Remarketed Preferred Stock
Money Market Funds
Additional Investments Allowable for Funds under Professional Management:
Corporate Bonds
Mortgage-Backed Securities
Collateralized Mortgage Obligations
Asset-Backed Securities
 

Section II.  ISSUER CRITERIA

· U.S. Government or Federal Agency with full Government backing.

· Other Federal Agencies with a rating of AA or AAA.

· U.S. banks or U.S. banks that are subsidiaries of a foreign bank provided the
bank is incorporated under U.S. law, registered with the SEC, and subject to all
U.S. banking rules and regulations and is, thereby, protected against problems
of the parent company/country.

· Corporation carrying Aa or Aaa long-term debt rating and/or P-1 commercial
paper rating from Moody’s or equivalent, or carries a letter of credit from a
bank meeting same criteria.

· Municipal or tax-exempt institution carrying Aa or Aaa long-term debt rating
and/or P-1 commercial  paper rating and/or MIG-1 rating from Moody’s or
equivalent, or carries a letter of credit from a bank meeting same criteria.

· No known, anticipated or potential problems.
 

Section III.  INVESTMENT DEALER CRITERIA

Must be a primary or reporting dealer, investment/portfolio/money manager or
advisor, broker-dealer or bank.

Primary or reporting dealers, investment/portfolio/money managers or advisors,
broker-dealers, and banks must all be registered with the Securities and
Exchange Commission.  In addition, primary or reporting dealers must hold the
designation given by the Federal Reserve Bank of New York (FRBNY) on behalf of
the Federal Reserve Bank.  Any bank must be regulated by federal and state
banking authorities.

See lists of Approved Primary Dealers and Approved Investment Banks below.
 

APPROVED PRIMARY DEALERS

· ABN AMBRO Bank, N.V., New York Branch
· BNP Paribas Securities Corp
· Banc of America Securities LLC
· Banc One Capital Markets, Inc.
· Barclays Capital Inc
· Bear, Stearns & Co., Inc.
· CIBC World Markets, Inc.
· Citigroup Global Markets, Inc.
· Credit Suisse First Boston LLC
· Daiwa Securities America Inc.
· Deutsche Bank Securities Inc.
· Dresdner Kleinwort Wasserstein Securities LLC.
· Goldman, Sachs & Co.
· Greenwich Capital Markets, Inc.
· HSBC Securities (USA) Inc.
· J.P. Morgan Securities, Inc.
· Lehman Brothers Inc.
· Merrill Lynch Government Securities Inc.
· Mizuho Securities USA Inc.
· Morgan Stanley & Co. Incorporated
· Nomura Securities International, inc.
· UBS Securities LLC.
 

APPROVED INVESTMENT BANKS
(not a complete list)

· Alex Brown
· Bankers Trust
· Bank of Montreal
· Brown, Brothers Harriman & C.
· Burgan Bank (Kuwait)
· BZW Investment Management Hong Kong Limited
· CCF ( France)
· CIBC Woody Gubdy
· CS First Boston
· First Chicago Capital Markets
· Goldman Sachs
· Gruntal & Co.
· Hambrecht & Quist
· IBP ( Sweden)
· ING International
· JP Morgan
· Merrill Lynch
· Montgomery Securities
· Morgan Stanley
· Nesbitt Burns ( Canada)
· Nikko Securities
· NRI ( Indonesia)
· OCBC ( Thailand )
· Paine Webber
· Pipper Jaffray
· Robertson Stephens
· Royal Bank of Canada
· Salomon Brothers
· Scotia Mcleod ( Canada )
· Toronto Dominion
· Wertheim Schroder

 
Section IV.  MONEY MARKET FUND CRITERIA

1. Filed with Securities and Exchange Commission.

2. Meet this Company’s goal of liquidity and preservation of principal.

3. Daily liquidity unit value must always be at $1.00.

4. Portfolio must have high quality instruments with a weighted average rating
of AA equivalent or better.
 

Appendix A
MARKET BACKGROUND & DEFINITIONS

 
FEDERAL RESERVE SYSTEM

12 Federal Reserve Banks Conduct
Monetary Operations through

FEDERAL RESERVE BANK OF NEW YORK
Serves as Agent for Federal Open Market Committee

FEDERAL OPEN MARKET COMMITTEE
7 Federal Reserve Governors
President of FEDERAL BANK OF NEW YORK
4 Rotating President from 11 Federal Reserve Banks




The Federal Reserve banks conduct domestic and foreign monetary operations
through the Federal Reserve Bank of New York as agent for the Federal Open
Market Committee.

Defined Terms:
 
Dealer – An institution that owns and offers securities.
 

Broker – Does not own securities but simply acts to bring buyer and seller
together on behalf of investment dealers for the payment of commission.
 

Broker-Dealer – Any person or institution, other than a bank, engaged in
business of buying or selling securities on it own behalf or for others.
 
Investment Manager - Individual who manages a portfolio investment.
 

Money Market Fund - an open-ended Mutual Fund that invests in short-term
securities such as commercial paper, bankers acceptances, repurchase agreements,
government securities, certificates of deposit, and other highly liquid and safe
securities that pay money market rates of interest.  The fund's net asset value
stays constant at $1.00 per share, only the interest changes.
 

Mutual Fund - a type of regulated investment company that raises money from
shareholders and invests in a diversified portfolio such as stocks, bonds,
options, futures, currencies, or money market securities. Mutual funds raise
money by selling shares of the fund.  The price of a share will fluctuate daily
depending on the performance of the securities held by the fund.
 

Portfolio Manager - Person responsible for the investment of a mutual fund's
assets, implementing its investment strategy, and managing the day-to-day
portfolio trading.
 

Primary or Reporting Dealer – Banks and securities brokerages that trade in U.S.
Government Securities with the Federal Reserve System or report to the
Securities and Exchange Commission.
 

Appendix B
 

U.S. GOVERNMENT AND GOVERNMENT-BACKED AGENCY SECURITIES

1. Treasury bills (T-bills) are issued in book-form by the Federal Government
for a price less that their par (face) value, and when they mature are paid at
their par values.  Treasury notes and bonds are government securities that pay a
fixed interest rate every six months until the securities mature, which is when
you will be paid their par value.  T-bills, notes and bonds may be purchased
directly from the US Government, a Federal Reserve Bank, a financial
institution, or a government securities broker or dealer.

2. T-bills, notes and bonds are securities guaranteed directly by the US
Government. The only government backed agency issuing securities is the
Government National Mortgage Association (GNMA).

3. Generally, trade in multiples of $5,000, although multiples of $1,000 is
possible.

4. T-bills are issued with a maturity of one year or less.  Notes are issued for
up to 10 years and bonds are generally issued with maturities of over 10
years.  Agency security maturities also range from short-term to long-term.

5. T-bills are issued at a discount, and interest is paid at maturity.  Notes,
bonds and agency securities are issued in interest bearing form.  Interest on
notes, bonds and agency securities is generally paid semi-annually.

6. A very active secondary market exists for sales prior to maturity.

7. Exempt from state and local income taxes.

8. Safest investments available in the short-term market due to government
backing.

See Appendix C:   Government & Agency Securities Guarantees

 
Appendix B
 

U.S. GOVERNMENT AND AGENCY REPURCHASE AGREEMENTS (REPOS)

1. The purchase of U.S. Treasury and Federal Agency securities from a bank’s or
dealer’s portfolio with the agreement by the bank or dealer to repurchase the
same securities at the same price, plus a stipulated rate of interest, on a
specific future date.

2. Backed by the credit-worthiness of the issuing bank or dealer and,
ultimately, the guarantee of the U.S. Government and/or issuing agency.

3. Minimum denomination varies.

4. Issued for both short-term (including overnight) and long-term maturities,
and interest is paid at maturity.  Open repos are available whereby the bank or
dealer has the right of collateral substitution and the maturity date is at the
discretion of the investor.

5. Generally issued in interest-bearing form.

6. Generally cannot be redeemed prior to maturity.

 
Appendix B
 

AGENCY/GOVERNMENT SECURITIES
(not government backed)

Agency securities are issued by U.S. Government-Sponsored Entities (GSEs) and
federally related institutions. GSEs currently issuing securities comprise of
privately owned, publicly chartered entities created to reduce borrowing costs
for certain sectors of the economy, such as farmers, homeowners, and students.

1. These instruments are available from 5 to 360 days.

2. Available as new issues and in the secondary market through securities
dealers and banks.

3. Can be purchased in quantities of $25,000, at original issue and in
additional increments of $5,000 thereafter.

4. High credit quality.


See Appendix C:    Government & Agency Securities Guarantees

 
Appendix B
 

BANKERS’ ACCEPTANCE ("BA")

1. A time draft used in both domestic and international trade issued at a
specified rate for a defined period of time.  Usually results from a short-term
contractual obligation of a business to pay for merchandise received on a
specific date.

2. Backed by credit worthiness of “accepting” bank, and further secured by
collateral of goods shipped.  In the event of default by the drawer or endorser,
the bank would honor the BA at its maturity.

3. Minimum denomination varies with bank.

4. Generally issued for 270 days or less.

5. Generally issued at a discount. Interest paid at maturity.

6. Limited secondary market exists for sales prior to maturity.

 
Appendix B
 

TAXABLE COMMERCIAL PAPER

1. Unsecured short-term promissory notes of major corporations issued at a
specified rate for a defined period of time.

2. Backed only by credit worthiness of issuer.

3. Minimum denomination varies.

4. Generally issued for 1 to 270 days.

5. Generally issued at a discount. Interest paid at maturity.

6. Cannot be redeemed prior to maturity.

 
Appendix B
 

TAX-EXEMPT COMMERCIAL PAPER

1. Promissory notes issued by states, cities, towns, counties or other political
or organizational sub-division having a tax-exempt status.  They are issued at a
specified rate for a defined period of time.

2. Backed by the credit worthiness of issuer, although this paper often carries
a letter of credit.

3. Generally trades in multiples of $50,000.

4. Generally issued for 1 to 120 days, with a maximum maturity of 365 days.

5. Generally issued in interest bearing form. Interest is paid at maturity.

6. Cannot be sold prior to maturity.

 
Appendix B
 

DOMESTIC CERTIFICATES OF DEPOSIT ("CD")

1. Certificates issued by banks against funds deposited earning a specified rate
of interest for a defined period of time.

2. Backed by the credit worthiness of the issuing bank.

3. Generally requires minimum denominations of $100,000.

4. Generally issued for 14 days to several years.

5. Issued in interest-bearing form. Interest paid at maturity.

6. Limited secondary market exists for sales prior to maturity.

 
Appendix B
 

TAX-EXEMPT, FLOATING RATE NOTES & PUT BONDS

1. Securities issued by states, cities, towns, counties or other political or
organizational subdivision having a tax-exempt status.  They are issued at
specified rates of interest, sometimes subject to change on a periodic basis to
reflect current market conditions.  Theyalso have specified maturity dates,
although some can be redeemed on demand of the investor or at periodic intervals
with prior notice (usually 7 days to one month).

2. Backed by the credit worthiness of the obligor organization, although these
securities often carry irrevocable letters of credit.

3. Issued in interest bearing form.  Interest may be paid at maturity or on a
periodic basis.

4. Existence of letters of credit or floating rate characteristic limits risk of
loss of principal.

 
Appendix B
 

MUNICIPAL BONDS

1. Securities issued by state or local governments as Private Purpose Bonds used
for such projects as sports, trade, and convention facilities and large issue
(over $1 million) Industrial Development Bonds.

2. Backed by credit worthiness of obligator organization, often are insured by
AMBAC Financial or other insurance companies whose primary business is issuing
Municipal Bonds.

3. Issued in interest bearing form. Interest may be paid at maturity or on a
periodic basis.


 
Appendix B
 

AUCTION RATE SECURITIES

Securities issued by corporations through a Dutch Auction*.  Following are three
types of auction-rate securities:
 

TAX FREE PREFERRED STOCK

1. Tax free preferred stock, issued at par.

2. Alternative to short-term municipal securities

3. Tax free due to the funds' underlying municipal investments

4. Market sets the dividend rate which resets every 7 or 28 days through a Dutch
Auction and is paid at end of each holding period.

5. To maintain AAA rating, the fund must have asset coverage of at least 200% as
of the last business day of each month.  These guidelines are established by
Moody's and Standard & Poor's.

6. Issued in minimum denominations of $50,000, $100,000 or $500,000.
 

SELECT AUCTION VARIABLE RATE SECURITIES ("SAVRS")

1. Tax exempt variable rate municipal notes and bonds

2. Market sets the dividend rate which resets every 35 days through a Dutch
Auction and is paid at end of each holding period.

3. SAVRS issuers normally obtain credit enhancement in the form of a Surety Bond
provided by one of the primary municipal credit insurance providers (AMBAC,
CGIC, FGIC, FSA, MBIA). As a result, the insurance provider is able to transfer
its AAA/Aaa credit rating to the insured issue.

4. Issued in denominations of $100,000 per bond.
 

MONEY MARKET NOTES ("MMNs")

1. Taxable debt securities with a variable interest rate.

2. Reset typically every 35 days through the Dutch Auction process.  If all the
outstanding MMNs are subject to Hold Orders, the interest rate for the next
period will be 100% of the applicable Composite Commercial Paper Rate.  If
insufficient bids are received at Auction, the rate will be set at the Maximum
Rate which varies between 110% and 200% of one month LIBOR, depending on the
credit rating of the issuer on the day before each Auction.

3. Compares well with commercial paper in terms of safety and liquidity while
offering investors the additional benefit of a yield premium over commercial
paper.

4. Issued in minimum denominations of $100,000 or $500,000 per bond.
 


*Dutch Auction - Potential buyers submit bids specifying the number of shares
desired and the yield the investor is willing to accept.  A buyer will not
receive shares at a lower yield than the submitted bid, but may receive a higher
yield than the bid, since the entire issue is reset at the same rate in the
auction process.  Current holders of stock have the following alternatives in a
re-auction:
 

Alternative                       Result
Hold                       Hold regardless of new rate
Bid                                 Hold if rate is at least equal to a
specified rate
Sell                                 Sell regardless of new rate.
 

The lowest bid level submitted by existing and potential investors which
satisfies the number of shares available becomes the rate for the next period
for all investors.  In the event of an incomplete auction (more sellers than
buyers) the rate is automatically set at the issue’s maximum applicable rate, a
designated percentage of either the “AA” Composite Commercial Paper Rate or the
30 day London Interbank Offering Rate (LIBOR).

 
Appendix B
 
REMARKETED PREFERRED (“RP”) STOCK


1. Preferred stock issued with a floating dividend rate.

2. Depending on the type, the credit ratings can be based on the following
issuer’s credit worthiness and reflect the issuers:

Stand Alone RP has credit ratings which are based on the issuer’s credit
worthiness and reflect the issuer’s outstanding preferred stock ratings.

Credit Supported RP offers additional support of a letter of credit from a
highly rated major financial institution which investors can look to in the
event the issuer is unable to fund dividend or redemption payments on the
shares.  Ratings on Credit Supported RP reflect the stronger ability of the
supporting financial institution to meet all payments.

Structured RP is issued by a special purpose subsidiary created solely to hold
and manage the collateral, or income producing assets, that enable payment of
dividends and the redemption value of the preferred.  The RP issuer is
capitalized with high quality assets including cash, U.S. government and agency
securities.  Since the assets will typically have a market value equal to nearly
150% of the aggregate liquidation preference of the issue, and the issuer is
effectively insulated from any adverse developments to its parent company,
Structured RP normally receives an AAA rating.

3. Can be tax-exempt, taxable or qualify for the dividends-received deduction
(70%) if held for a minimum of 46 days initially.

4. Offered in shares or minimum denominations of $100,000.

5. Dividend rates determined through a remarketing process*.  Dividends are paid
at the end of each holding period.
 

*The remarketing process differs from a Dutch Auction in several ways.  The
remarketing agent, typically the lead manager, notifies current holders on the
tender date, (i.e. the business day prior to the trade date) of the estimated
range of yields for the next 7- and 28-day holding periods.  Investors have the
option to bid, hold, or sell, as they do in Dutch Auctions.  Existing holders
must indicate if they will be sellers on the tender date.  The remarketing agent
will then solicit prospective purchases for indications of the lowest yield
required to distribute the shares at par.  The remarketing agent must set the
new dividend rate by 4:00 p.m. on trade date for both the 7- and 28-day holding
periods.

 
Appendix B
 

MONEY MARKET FUNDS

Money Market Fund is an open-ended Mutual Fund that invests in short-term
securities such as commercial paper, bankers acceptances, repurchase agreements,
government securities, certificates of deposit, and other highly liquid and safe
securities that pay money market rates of interest. The money market operates
through dealers, money center banks, and the Open Market Trading desk at the New
York Federal Reserve Bank of New York.

1. The fund’s net asset value stays constant at $1.00 per share - only the
interest goes up and down (i.e. no risk of loss of principal).

2. Interest is paid monthly.

3. Most funds are not federally insured.

4. Funds provide daily liquidity.

 
Appendix B
 

CORPORATE BONDS

Generally these bonds pay higher rates than government or municipal bonds since
the risk is higher. Corporate bonds have a wide range of ratings and yields
because the financial health of the issuers can vary widely. Corporate Bonds
typically have the following distinctive features.

1. A debt instrument issued by a private corporation.

2. They are taxable.

3. They usually have a par value of $1,000.
4. They have term maturity – which means they come due all at once- and may be
paid out of sinking funds accumulated for that purpose.

5. They are traded on major exchanges, with prices published in the
newspaper.  Price of bonds fluctuate with changes in interest rates unless held
to maturity.

6. Backed only by credit worthiness of issuer.

 
Appendix B
 

MORTGAGE-BACKED SECURITIES ("MBS")

1. A debt security that is backed by a pool of underlying mortgages, usually
guaranteed by a government agency for payment of principal and a guarantee of
timely payment.

2. Usually carry a pass-through feature -- investors have an undivided interest
in the pool.  Investors receive payments out of the interest and principal on
the underlying mortgages.

3. Traded in a secondary market.
4. Essentially no credit risk.

5. Prepayment risk is inherent with "prepayable" or "open" MBS.  Prepayment is
passed through to the investor and forces the investor to find other uses for
the prepaid investment.

6. Ginnie Mae's (guaranteed by the U.S. gov't) are the most popular type of this
security and comprised of VA guaranteed loans or FHA insured mortgages.

7. Freddie Mac's & Fannie Mae's are other types of pass through MBS.  These are
both "Participation Certificates" or "PC's" and not guaranteed by the U.S.
gov't.
a. Freddie Mac's are comprised of FHOMC conventional mortgages on single family
homes
b. Fannie Mae's are comprised of conventional mortgages and FHA insured
mortgages.

8. Very liquid secondary market for MBS's.

 
Appendix B
 

COLLATERALIZED MORTGAGE OBLIGATIONS ("CMO")

1. Bonds that are collateralized by mortgages or mortgage-backed securities.

2. CMO's have stated maturities (vs. pass through features).  Principal and
interest payments are separated into different payment streams to create bonds
that repay capital over differing periods of time.

3. There are short-term, intermediate-term and long-term CMO's
4. Most of the mortgages are traditional mortgages (vs. VA or FHA mortgages).

5. Not a liquid secondary market for CMO's.

 
Appendix B
 

ASSET-BACKED SECURITIES ("ABS")

1. Bonds that are collateralized by pools of loans of similar types, duration
and interest rates.

2. May be insured by bond insurers.

3. May be backed by such assets as mortgages, agency securities, consumer loans,
student loans, business loans, or trade receivables.

4. Generally, the term "asset-backed security" is used to refer to all
asset-backed securities except mortgage-backed securities (see description on
page 28) or collateralized mortgage obligations (see description on page 29).

 
Appendix C
 

GOVERNMENT & AGENCY SECURITIES GUARANTEES
 

INSTRUMENT                                 GUARANTEE

U.S. Treasury
Bills                                                             U.S.
Government

U.S. Treasury Notes                                                          U.
S. Government

U. S. Treasury Bonds                                                        U.
S. Government

Federal Home Loan Bank                                                  Issuing
Agency
   Discount Notes

Federal National Mortgage                                              Issuing
Agency
  Association Discount Notes

Federal Home Loan Mortgage                                         Issuing
Agency
   Corporation Discount Notes

Farm Credit
Bank                                                                Issuing
Agency
   Discount Notes

Student Loan Marketing                                                   Issuing
Agency
   Association Discount Notes

Government National Mortgage                                      U.S.
Government
   Association

Municipal
Bonds                                                                Varies by
Issue

Municipal
Notes                                                                 Varies by
Issue





